Exhibit 10.1

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

 

MASTER LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of December 31, 2002

 

--------------------------------------------------------------------------------

 

NEWTEK SMALL BUSINESS FINANCE, INC. as Borrower

 

and

 

DEUTSCHE BANK STRUCTURED PRODUCTS, INC. as Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Section 1.    Definitions and Accounting Matters.    1

1.01

   Certain Defined Terms    1

1.02

   Accounting Terms and Determinations.    13 Section 2.    Advances; Note and
Prepayments.    13

2.01

   Advances.    13

2.02

   Notes.    13

2.03

   Procedure for Borrowing.    14

2.04

   Establishment of Reserve Account.    15

2.05

   Establishment of Payment Account.    15

2.06

   Repayment of Advances; Interest.    16

2.07

   Mandatory Prepayments; Pledge    16

2.08

   Optional Prepayments    16

2.09

   Limitation on Types of Advances; Illegality    17

2.10

   Requirements of Law.    17

2.11

   Taxes.    18

2.12

   Extension of Termination Date.    19

2.13

   Increase in Maximum Credit    19 Section 3.    Payments; Computations; Etc.
   19

3.01

   Payments.    19

3.02

   Computations    20

3.03

   Commitment Fee    20 Section 4.    Collateral Security.    20

4.01

   Collateral; Security Interest.    20

4.02

   Further Documentation    21

4.03

   Changes in Locations, Name, etc.    21

4.04

   Lender’s Appointment as Attorney-in-Fact.    21

4.05

   Performance by Lender of Borrower’s Obligations    23

4.06

   Proceeds    23

4.07

   Remedies    23

4.08

   Limitation on Duties Regarding Presentation of Collateral    24

4.09

   Powers Coupled with an Interest    24

4.10

   Release of Security Interest    24 Section 5.    Conditions Precedent.    25

5.01

   Loan Agreement; Initial Advance    25

5.02

   Subsequent Advances    26 Section 6.    Representations and Warranties    27

6.01

   Existence    27

6.02

   Financial Condition    27

6.03

   Litigation    28

6.04

   No Breach    28

6.05

   Action    28

6.06

   Approvals    28

6.07

   Margin Regulations    28

 

i



--------------------------------------------------------------------------------

6.08

   Taxes    28

6.09

   Investment Company Act    29

6.10

   Collateral; Collateral Security.    29

6.11

   Chief Executive Office    30

6.12

   Location of Books and Records    30

6.13

   True and Complete Disclosure    30

6.14

   Net Worth    30

6.15

   ERISA    30

6.16

   Solvency; Fraudulent Conveyance    30

6.17

   SBA Approved    30 Section 7.    Covenants of the Borrower    31

7.01

   Litigation    31

7.02

   Financial Statements; Accountants’ Reports; Other Information    31

7.03

   Compliance Certificate    32

7.04

   Existence, Etc.    33

7.05

   Prohibition of Fundamental Changes    33

7.06

   Borrowing Base Deficiency    33

7.07

   Payment Account Notice    34

7.08

   Notices    34

7.09

   Reports    34

7.10

   Underwriting Guidelines    35

7.11

   Transactions with Affiliates    35

7.12

   Limitation on Liens    35

7.13

   Limitation on Guarantees    35

7.14

   Limitation on Distributions    35

7.15

   Maintenance of Net Worth    35

7.16

   Maintenance of Ratio of Total Indebtedness to Net Worth.    35

7.17

   Maintenance of Profitability    35

7.18

   Further Assurances    35

7.19

   Lines of Business    36

7.20

   Use of Proceeds    36

7.21

   SBA Compliance    36

7.22

   Temporary Release of SBA Loan Documents.    36 Section 8.    Events of
Default    36 Section 9.    Remedies Upon Default.    38 Section 10.    No Duty
of Lender    39 Section 11.    Miscellaneous.    39

11.01

   Waiver    39

11.02

   Notices    39

11.03

   Indemnification and Expenses.    39

11.04

   Amendments    40

11.05

   Successors and Assigns    41

11.06

   Survival    41

11.07

   Captions    41

11.08

   Counterparts    41

11.09

   Loan Agreement Constitutes Security Agreement; Governing Law    41

 

ii



--------------------------------------------------------------------------------

11.10

   SUBMISSION TO JURISDICTION; WAIVERS    41

11.11

   WAIVER OF JURY TRIAL    42

11.12

   Acknowledgments    42

11.13

   Hypothecation or Pledge of SBA Loans    42

11.14

   Assignments; Participations.    42

11.15

   Servicing.    43

11.16

   Periodic Due Diligence Review    44

11.17

   Set-Off    45

 

SCHEDULE 1    Representations and Warranties re: SBA Loans SCHEDULE 2    Filing
Jurisdictions and Offices SCHEDULE 3    Duties of the Borrower with Respect to
the SBA Loans

 

EXHIBITS

 

EXHIBIT A    Form of Promissory Note EXHIBIT B    Form of Opinion of Counsel to
Borrower EXHIBIT C    Form of Request for Borrowing and Notice of Pledge EXHIBIT
D    Underwriting Guidelines EXHIBIT E    Form of Newtek Guaranty EXHIBIT F   
Form of Blocked Account Agreement EXHIBIT G    Form of Multiparty Agreement
EXHIBIT H    Form of Trust Account Agreement EXHIBIT I    Form of Servicer’s
Certificate EXHIBIT J    Form of Amendment to Intercreditor and Blocked Account
Agreement

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

MASTER LOAN AND SECURITY AGREEMENT

 

AMENDED AND RESTATED MASTER LOAN AND SECURITY AGREEMENT, dated as of December
31, 2002, between NEWTEK SMALL BUSINESS FINANCE, INC., a New York corporation
(the “Borrower”), and DEUTSCHE BANK STRUCTURED PRODUCTS, INC., a Delaware
corporation (the “Lender”).

 

RECITALS

 

WHEREAS, Commercial Capital Corporation (“CCC”) and Global Alliance Financial
Company, L.L.C. (“GAFCO”) entered into the Master Loan and Security Agreement as
of August 26, 1997 (the “Initial Loan Agreement”) for the purpose of providing
CCC with revolving credit loans to finance certain SBA Loans (as defined below)
to be originated by CCC;

 

WHEREAS, the Initial Loan Agreement has been amended from time to time (the
“Existing Loan Agreement”);

 

WHEREAS, on or before the date hereof, GAFCO will assign its rights under the
Existing Loan Agreement to Deutsche Bank Structured Products, Inc. (“Lender”);

 

WHEREAS, on or before the date hereof, a merger subsidiary of Small Business
Funding, Inc., will merge with and into CCC, which will be renamed Newtek Small
Business Finance, Inc. upon consummation of the merger; and

 

WHEREAS, the parties hereto desire to further amend and restate the provisions
of the Existing Loan Agreement;

 

NOW, THEREFORE, in consideration of the mutual provision and agreements made
herein, the parties, intending to be legally bound, hereby agree as follows:

 

Section 1. Definitions and Accounting Matters.

 

1.01 Certain Defined Terms. As used herein, the following terms shall have the
following meanings (all terms defined in this Section 1.01 or in other
provisions of this Loan Agreement in the singular to have the same meanings when
used in the plural and vice versa):

 

“Accepted Servicing Practices” shall have the meaning assigned thereto in
Section 11.15(a) hereof.

 

“Advance(s)” shall have the meaning provided in Section 2.01(a) hereof.

 

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power (a) to vote 10% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
directors or managing general partners (or their equivalent) of such Person, or
(b) to direct or cause the

 

1



--------------------------------------------------------------------------------

direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract, or otherwise.

 

“Amendment to Intercreditor and Blocked Account Agreement” shall mean the
Amendment by and among Lender, Borrower, and The Merchants Bank of New York,
dated as of December 31, 2002 to that certain Intercreditor and Blocked Account
Agreement by and among CCC, GAFCO, and The Merchants Bank of New York dated as
of August 26, 1997, substantially in the form attached hereto as Exhibit J.

 

“Applicable Collateral Percentage” shall mean 100%.

 

“Applicable Margin” shall mean a negative 0.5% per annum.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

 

“Blocked Account Agreement” shall mean that certain Blocked Account Agreement,
dated as of the date hereof, by and among the Reserve Account Bank and/or the
Payment Account Bank, as applicable, Borrower and the Lender, substantially in
the form of Exhibit F hereto, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Borrower” shall have the meaning provided in the heading hereof.

 

“Borrower’s Delinquent Portfolio” shall mean, as of any date of determination,
the sum of (i) the aggregate outstanding principal balance of the Pledged SBA
Loans in the Borrower’s Portfolio which is in excess of 59 days delinquent, and
(ii) the aggregate outstanding principal balance of the SBA Loans, other than
the Pledged SBA Loans, which is in excess of 89 days delinquent.

 

“Borrower’s Portfolio” shall mean, as of any date of determination, the
aggregate outstanding principal balance of the SBA Loans owned by the Borrower.

 

“Borrowing Base” shall mean the aggregate Collateral Value of all Eligible SBA
Loans and Residual Interests.

 

“Borrowing Base Deficiency” shall have the meaning provided in Section 2.07
hereof.

 

“Business Day” shall mean any day other than (i) a Saturday or Sunday or (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York
or the FTA is authorized or obligated by law or executive order to be closed.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall have the meaning provided in Section 4.01(b) hereof.

 

“Collateral Value” shall mean

 

2



--------------------------------------------------------------------------------

(a) with respect to each Pledged SBA Loan, the Applicable Collateral Percentage
multiplied by the outstanding principal balance of the Unguaranteed Portion of
such SBA Loan; provided, that

 

  (i) the Collateral Value shall be deemed to be zero with respect to each
Pledged SBA Loan (1) in respect of which there is a breach of a representation
and warranty set forth on Schedule 1 (assuming each representation and warranty
is made as of the date Collateral Value is determined), (2) in respect of which,
the Lender determines, in its reasonable discretion, is not eligible for sale in
the secondary market or securitization without unreasonable credit enhancement,
(3) with respect to which the SBA challenges, repudiates or otherwise called
into question its obligations under the SBA Guaranty Agreement or the related
SBA Authorization and Loan Agreement, or (4) in respect of which the SBA Loan
Note has been released from the possession of the FTA in excess of 10 calendar
days; and

 

  (ii) the Collateral Value shall be reduced by 50% with respect to each Pledged
SBA Loan in respect of which there is a delinquency in the payment of principal
and/or interest due under the SBA Loan Note which continues for a period in
excess of 89 days (without regard to any applicable grace periods).

 

(b) With respect to each Pledged Residual Interest an amount determined by the
Lender, in its sole discretion, at the time such Pledged Residual Interest is
pledged hereunder; provided, that the Collateral Value of such Pledged Residual
Interest shall thereafter be marked-to-market daily by the Lender in its sole
discretion.

 

“Commitment Fee” shall have the meaning provided in Section 3.03 hereof.

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of Section
4001 of ERISA or is part of a group which includes the Borrower and which is
treated as a single employer under Section 414 of the Code.

 

“Condemnation Proceeds” shall mean all awards or settlements in respect of a
Pledged Property, whether permanent or temporary, partial or entire, by exercise
of the power of eminent domain or condemnation, to the extent not required to be
released to a Obligor in accordance with the terms of the related SBA Loan
Documents.

 

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

 

“Default Rate” shall mean, in respect of any principal of any Advance or any
other amount under this Loan Agreement, the Note or any other Loan Document that
is not paid when due to the Lender subsequent to the date hereof (whether at
stated maturity, by acceleration, by optional or mandatory prepayment or
otherwise), a rate per annum during the period from and including the due date
to but excluding the date on which such amount is paid in full equal to 2% per
annum plus the Prime Rate.

 

3



--------------------------------------------------------------------------------

“Distribution” shall mean any dividends (other than dividend payable solely in
common stock), distributions, return of capital to any stockholders, general or
limited partners or members, other payments, distributions or delivery of
property or cash to stockholders, general or limited partners or members, or any
redemption, retirement, purchase or other acquisition, directly or indirectly,
of any shares of any class of capital stock now or hereafter outstanding (or any
options or warrants issued with respect to capital stock) general or limited
partnership interest, or the setting aside of any funds for the foregoing;
provided, however, that this shall not include payments in consideration of the
delivery of goods and services provided that such goods and services are in the
ordinary course of the Borrower’s business and are provided upon fair and
reasonable terms no less favorable to the Borrower than it would obtain in a
comparable arm’s length transaction with a Person which is not a stockholder,
general partner or limited partner, or member.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Due Diligence Review” shall mean the performance by the Lender of any or all of
the reviews permitted under Section 11.16 hereof with respect to any or all of
the SBA Loans, as desired by the Lender from time to time.

 

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 5.01 shall have been satisfied.

 

“Eligible SBA Loan” shall mean an SBA Loan which (i) meets all applicable
Underwriting Guidelines, unless specifically otherwise approved by the Lender in
writing, (ii) is pledged to the Lender, (iii) is not otherwise excluded under
the definition of Collateral Value, and (iv) as to which the representations and
warranties in Section 6.10 and Schedule 1 hereof are true and correct.

 

“Environments Laws” shall mean (i) any federal, state, foreign or local law,
statute, ordinance, rule, regulation, code, license, permit, authorization,
approval, consent, common law, order, judgment, decree, injunction, requirement
or agreement with or by any Governmental Authority relating to (x) the
protection or restoration of the environment (including, without limitation,
air, surface water, groundwater, drinking water supply, surface land, subsurface
land, plant and animal life or any other natural resource), or to human health
or safety, or (y) the handling, use, generation, treatment, storage and disposal
of or exposure to Hazardous Substances or wastes, in each case as amended and as
now or hereafter in effect, including, without limitation, the federal
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Federal Water Pollution Control Act of 1972, the federal Clean Air Act, the
federal Clean Water Act, the federal Resource Conservation and Recovery Act of
1976, the federal Solid Waste Disposal and the federal Toxic Substance Control
Act, the Federal Insecticide, Fungicide and Rodenticide Act, the Federal
Occupational Safety and Health Act of 1970, and (ii) any common law or equitable
doctrine (including, without limitation, injunctive relief and tort doctrines
such as negligence, nuisance, trespass and strict liability) that may impose
liability or obligations for injuries or damages due to, or threatened as a
result of, the presence of or exposure to any Hazardous Substance.

 

4



--------------------------------------------------------------------------------

“Environmental Liabilities” shall mean (i) any violation or alleged violation of
any Environmental Law, (ii) the failure of the Borrower to comply with any
Environmental Law, (iii) the disposal of, release of or exposure to any
Hazardous Substance at any location, including the Pledged Properties, (iv)
leakage from any underground storage tanks at any of the Pledged Properties, (v)
the release of asbestos at any of the Pledged Properties, (vi) the use as a
dump, sanitary landfill or hazardous waste disposal site of any of the Pledged
Properties, (vii) any judgment, administrative order or court orders threatened
or entered against the Borrower relating to any Environmental Law and (viii) any
other losses arising out of the operation of the Pledged Properties relating to
any Environmental Law or to any Hazardous Substance.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which the Borrower is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which the
Borrower is a member.

 

“Event of Default” shall have the meaning provided in Section 8 hereof.

 

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Lender from three federal funds
brokers of recognized standing selected by it.

 

“Financial Statements” shall mean those documents delivered pursuant to Section
7.02 hereof.

 

“Franchise” shall mean the franchise business of the Obligor, as more fully
described in the Franchise Agreement, and the Obligor’s rights thereunder.

 

“Franchise Agreement” shall mean the agreement setting forth the rights and
obligations of the Obligor with respect to the Franchise granted therein.

 

“FTA” shall mean Colson Services Corp., or any successor under the Multiparty
Agreement appointed by the SBA.

 

“Funding Date” shall mean the date on which an Advance is made hereunder.

 

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or

 

5



--------------------------------------------------------------------------------

administrative functions of or pertaining to government and any court or
arbitrator having jurisdiction over the Borrower, any of its Subsidiaries or any
of its properties.

 

“Guaranteed Portion” shall mean as to any SBA Loan, the portion of the principal
balance thereof together with interest thereon at a per annum rate in effect
from time to time guaranteed by the SBA in accordance with the terms of the SBA
Guaranty Agreement, the related SBA Authorization and Loan Agreement, and SBA
Rules and Regulations.

 

“Guarantor” shall mean Newtek.

 

“Hazardous Substance” shall mean any substance listed, defined, designated or
classified as hazardous, toxic or radioactive, or otherwise regulated, under any
Environmental Law, whether by type or by quantity, including any substance
containing any such substance as a component, including, without limitation, any
toxic waste, pollutant, contaminant, hazardous substance, toxic substance,
hazardous waste, special waste, solid waste, industrial substance or petroleum
or any derivative or by-product thereof, radon, radioactive material, asbestos
containing material, urea formaldehyde foam insulation, lead and polychlorinated
biphenyl.

 

“Indebtedness” shall mean, of any Person at any date, without duplication, (a)
all indebtedness of such Person for borrowed money (whether by loan or the
issuance and sale of debt securities) or for the deferred purchase price of
property or services (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices),
(b) any other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument, (c) all obligations of such Person under
financing leases, (d) all obligations of such Person in respect of letters of
credit, acceptances or similar instruments issued or created for the account of
such Person and (e) all liabilities secured by any Lien on any property owned by
such Person even though such Person has not assumed or otherwise become liable
for the payment thereof.

 

“Interest Income Asset” shall mean with respect to any Pledged SBA Loans,
interest income and other amounts accruing on such SBA Loans, excluding the
Permanent Fee as more fully described in the Multiparty Agreement.

 

“Interest Period” shall mean, with respect to any Advance, (i) initially, for
any Advance, the period commencing on the Funding Date with respect to such
Advance and ending on the day preceding the tenth Business Day of the next
succeeding month, and (ii) thereafter, each period commencing on the tenth
Business Day of a month and ending on the day preceding the tenth Business Day
of the next succeeding month. Notwithstanding the foregoing, no Interest Period
may end after the Termination Date.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

 

“Lender” shall have the meaning provided in the heading hereto.

 

“LIBO Base Rate” shall mean for any Advance, with respect to each day during
each Interest Period pertaining to such Advance, the rate per annum equal to the
rate appearing at page 3750 of the Telerate Screen as one-month LIBOR on the
first day of such Interest Period, and if such rate shall not be so quoted, the
rate per annum at which the Lender is offered Dollar deposits at

 

6



--------------------------------------------------------------------------------

or about 11:00 a.m., New York City time, on such date by prime banks in the
interbank eurodollar market where the eurodollar and foreign currency exchange
operations in respect of its Advances are then being conducted for delivery on
such day for a period of one month, and in an amount comparable to the amount of
the Advances to be outstanding on such day.

 

“LIBO Rate” shall mean with respect to each day during each Interest Period
pertaining to an Advance, a rate per annum determined by the Lender in its sole
discretion in accordance with the following formula (rounded upwards to the
nearest 1/100th of one percent), which rate as determined by the Lender shall be
conclusive absent manifest error by the Lender:

 

LIBO Base Rate

--------------------------------------------------------------------------------

1.00 – LIBO Reserve Requirements

 

“LIBO Reserve Requirements” shall mean for any Interest Period for any Advance,
the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day or during such Interest
Period, as applicable (including, without limitation, basic, supplemental,
marginal and emergency reserves under any regulations of the Board of Governors
of the Federal Reserve System or other Governmental Authority having
jurisdiction with respect thereto), dealing with reserve requirements prescribed
for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of such Board) maintained by a member bank of such Governmental
Authority.

 

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

 

“Loan Agreement” shall mean this Amended and Restated Master Loan and Security
Agreement, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Loan Documents” shall mean, collectively, this Loan Agreement, the Note, the
Multiparty Agreement and the Newtek Guaranty.

 

“Lock Box” shall mean the Post Office Box obtained pursuant to that certain
Lockbox Service Agreement, by and between Deutsche Bank and Borrower, dated as
of the date hereof, pursuant to which Deutsche Bank will rent, service and have
sole access to the Lock Box, for the purpose of collecting all mail deposited
therein.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, financial condition or prospects of the
Borrower, (b) the ability of the Borrower to perform its obligations under any
of the Loan Documents to which it is a party, (c) the validity or enforceability
of any of the Loan Documents, (d) the rights and remedies of the Lender under
any of the Loan Documents, (e) the timely payment of the principal of or
interest on the Advances or other amounts payable in connection therewith or (f)
the Collateral.

 

“Maximum Credit” shall mean $75,000,000 as of the Effective Date and thereafter,
such greater amount as may be determined in the Lender’s sole discretion,
pursuant to Section 2.13 hereof, not to exceed $100,000,000.

 

“Monthly Payment” means the scheduled monthly payment of principal and interest
on an SBA Loan as adjusted in accordance with changes in the SBA Loan Interest
Rate pursuant to the provisions of the SBA Loan Note for an adjustable rate SBA
Loan.

 

7



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

“Multiparty Agreement” shall mean the Multiparty Agreement, dated as of the date
hereof, by and among the Lender, the Borrower, Newtek, the FTA and the SBA, in
the form attached hereto as Exhibit G.

 

“Net Worth” shall mean, as of a particular date, all amounts which would be
included under capital on a balance sheet of the Borrower at such date,
including Permitted Subordinated Debt, determined in accordance with GAAP.

 

“Newtek” means Newtek Business Services, Inc., a New York corporation.

 

“Newtek Guaranty” shall mean that certain Guaranty Agreement substantially in
the form of Exhibit E, by Newtek in favor of the Lender, dated as of the date
hereof.

 

“Non-Excluded Taxes” shall have the meaning provided in Section 2.11 hereof.

 

“Note” shall mean the promissory note provided for by Section 2.02(a) hereof for
Advances and any promissory note delivered in substitution or exchange therefor,
in each case as the same shall be modified and supplemented and in effect from
time to time.

 

“Obligor” shall mean any obligor on an SBA Loan Note, whether the original
obligor, or whether by assumption or otherwise.

 

“Participants” shall have the meaning set forth in Section 11.14(b) hereof.

 

“Payment Account” shall have the meaning set forth in Section 2.05 hereof.

 

“Payment Account Bank” shall mean Deutsche Bank Trust Company Americas, or such
other bank as determined by the Lender.

 

“Payment Date” shall mean the third (3rd) Business Day of each calendar month.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Permanent Fee” shall mean the Servicing Fee as defined in the Multiparty
Agreement.

 

“Permitted Subordinated Debt” shall mean Indebtedness of the Borrower incurred
with the prior written consent of Lender, which consent shall not be
unreasonably withheld.

 

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

 

“Plan” shall mean at a particular time, any employee benefit plan which is
covered by ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were

 

8



--------------------------------------------------------------------------------

terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Pledged Property” shall mean (i) real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and/or (ii) any machinery or equipment (and all additions,
alterations and replacements made at any time with respect to the foregoing)
and/or (iii) any Franchise and/or (iv) all other collateral, in any case,
securing repayment of the debt evidenced by an SBA Loan Note.

 

“Pledged Residual Interests” shall mean the Residual Interests pledged by the
Borrower to the Lender as Collateral for Advances made hereunder as evidenced by
delivery of the Residual Interest issued in definitive form in the name of the
Borrower to the Lender along with such other documents and instruments necessary
to perfect a first priority security interest therein.

 

“Pledged SBA Loans” shall mean that portion of those SBA Loans pledged by the
Borrower to the Lender as Collateral for Advances made hereunder, which shall
only consist of Unguaranteed Portions, as evidenced by delivery of notice of
pledge to the Payment Account Bank and the Lender as set forth in the Blocked
Account Agreement.

 

“Prime Base Rate” shall mean for any Advance, with respect to each day during
each Interest Period pertaining to such Advance, the rate per annum equal to the
rate as published in H.15 (519) on or about 9:00 a.m., New York City time, on
the first day of such Interest Period, and if such rate shall not be so quoted
by 3:00 p.m., New York City time, the rate as published in H.15 Daily Update, or
such other recognized electronic source used for the purpose of displaying the
applicable rate, under the caption “Bank Prime Loan.”

 

“Prime Rate” shall mean with respect to each day during each Interest Period
pertaining to an Advance, a rate per annum determined by the Lender in its sole
discretion in accordance with the following formula (rounded upwards to the
nearest 1/100th of one percent), which rate as determined by the Lender shall be
conclusive absent manifest error by the Lender:

 

Prime Base Rate

--------------------------------------------------------------------------------

1.00 – Prime Reserve Requirements

 

“Prime Reserve Requirements” shall mean for any Interest Period for any Advance,
the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day or during such Interest
Period, as applicable (including, without limitation, basic, supplemental,
marginal and emergency reserves under any regulations of the Board of Governors
of the Federal Reserve System or other Governmental Authority having
jurisdiction with respect thereto), dealing with reserve requirements prescribed
for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of such Board) maintained by a member bank of such Governmental
Authority.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Request for Borrowing” shall have the meaning provided in Section 2.03(a)
hereof.

 

9



--------------------------------------------------------------------------------

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Reserve Account” shall mean, the account established pursuant to Section 2.04
hereof for deposit of the Reserve Amount.

 

“Reserve Account Bank” shall mean Deutsche Bank Trust Company Americas, or such
other bank as determined by the Lender.

 

“Reserve Amount” shall mean the amount on deposit from time to time in the
Reserve Account.

 

“Reserve Account Reimbursement Date” shall mean the first date on which the
Reserve Amount shall be at least equal to 5% of the aggregate outstanding
Advances under this Loan Agreement.

 

“Reserve Reimbursement Amount” shall mean, as of any date of determination, the
amount, if any, equal to the excess of the Reserve Amount over 5% of the then
aggregate outstanding Advances under this Loan Agreement.

 

“Residual Interests” shall mean residual or any other financial interests
retained by the Borrower resulting from the sale through a securitization,
conduit or similar transaction of Collateral (other than Pledged Residual
Interests).

 

“Responsible Officer” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person.

 

“Retained Reserve Amount” shall mean 5% of each Advance.

 

“SBA” shall mean the United States Small Business Administration, an agency of
the United States government.

 

“SBA Authorization and Loan Agreement” shall mean the Authorization and Loan
Agreement (SBA Form 529B or other comparable form) issued with respect to each
SBA 7(a) Program Real Property Loan between the SBA, the Borrower and the
Obligor.

 

“SBA Guaranty Agreement” shall be the reference to the SBA Loan Guaranty
Agreement (SBA Form 750 or any comparable form) between the SBA and the Borrower
as such agreement may be amended from time to time.

 

“SBA Loan” shall mean any loan which is originated in accordance with the SBA
Rules and Regulations and pursuant to Section 7(a) of the Small Business Act, as
amended, codified at 15 U.S.C. 661 et. seq., which SBA Loan is partially
guaranteed by the SBA.

 

“SBA Loan Documents” shall mean, with respect to an SBA Loan, the documents
comprising the Borrower’s SBA Loan File and the SBA Loan Note for such SBA Loan.

 

10



--------------------------------------------------------------------------------

“SBA Loan File” shall mean all documents related to any SBA Loan that are
delivered to the Borrower or which at any time come into the possession of the
FTA or the Borrower, including, without limitation, any guarantee executed in
connection with the SBA Loan Note; all assumption, modification, consolidation
or extension agreements; an assignment of security agreement executed in blank;
all other assignments and intervening assignments of security agreements; with
respect to each SBA Loan secured primarily by real estate, the related policy of
title insurance (or a commitment for title insurance); any and all financing
statements executed relating to the SBA Loan Documents; any security agreement,
chattel mortgage or equivalent document executed in connection with such SBA
Loan; any environmental indemnity agreements; any omnibus assignment in blank; a
certified copy of the SBA Authorization and Loan Agreement; and the SBA Guaranty
Agreement relative to such SBA Loan.

 

“SBA Loan Interest Rate” shall mean the annual rate of interest, as determined
from time to time, borne on an SBA Loan Note.

 

“SBA Loan Note” shall mean the promissory note or other evidence of the
indebtedness of a Obligor with respect to an SBA Loan.

 

“SBA Loan Schedule” shall mean a schedule of SBA Loans containing the following
information with respect to each SBA Loan, to be delivered by the Borrower to
the Lender pursuant to Section 2.03(a) hereof: (i) the Borrower’s SBA Loan
number; (ii) the Obligor’s name and the street address; (iii) the current
principal balance; (iv) the original principal amount with respect to any SBA
Loan originated; (v) the loan-to-value ratio as of the date of the origination
of the related SBA Loan; (vi) the paid through date, (vii) the type of SBA Loan;
(viii) the date of the origination of such SBA Loan; (ix) the SBA Loan Interest
Rate, (x) the final maturity date under the SBA Loan Note; (xi) the Monthly
Payment; (xii) the percentage of the SBA Loan which is the Guaranteed Portion
and (xiii) such other tape fields as shall be mutually agreed upon by Borrower
and Lender.

 

“SBA Loan Tape” shall mean have the meaning assigned thereto in Section 7.02(d)
hereof.

 

“SBA 7(a) Program Real Property Loan” shall mean any SBA Loan originated
pursuant to Section 7(a) of the Small Business Act, as amended, codified at 15
U.S.C. 631 et. seq., which loan is a first, second or third lien partially
guaranteed by the SBA, for which the underlying Pledged Property securing such
loan is primarily commercial real estate.

 

“SBA Rules and Regulations” shall mean the Small Business Act, as amended,
codified at 15 U.S.C. 631 et. seq., and the Small Business Investment Act, as
amended, codified at 15 U.S.C. 661 et. seq., all rules and regulations
promulgated from time to time thereunder and the SBA Guaranty Agreement.

 

“Second Lien Loan” shall have the meaning provided in Part 1(10) of Schedule 1
hereto.

 

“Secured Obligations” shall mean the unpaid principal amount of, and interest on
the Advances, and all other obligations and liabilities of the Borrower to the
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of or in
connection with this Loan Agreement, the Note, any other Loan Document and any
other document made, delivered or given in connection herewith or

 

11



--------------------------------------------------------------------------------

therewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including, without limitation, all fees and
disbursements of counsel to the Lender that are required to be paid by the
Borrower pursuant to the terms hereof or thereof) or otherwise. For purposes
hereof, “interest” shall include, without limitation, interest accruing after
the maturity of the Advances and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding.

 

“Security Agreement” shall mean the mortgage, deed of trust, assignment of
leases and rents or other instrument or security agreement securing obligations
with respect to an SBA Loan, which creates a first, second or third Lien (as
indicated on the SBA Loan Tape) on a Pledged Property securing the SBA Loan
Note.

 

“Servicer” means Newtek Small Business Finance, Inc.

 

“Servicing Agreement” shall have the meaning provided in Section 11.15(a)
hereof.

 

“Servicing Records” shall have the meaning provided in Section 11.15(b) hereof.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

 

“Termination Date” shall mean March 31, 2004 or such earlier date on which this
Loan Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 

“Third Lien Loan” shall have the meaning provided in Part I(10) of Schedule 1
hereto.

 

“Total Indebtedness” shall mean, for any period, the aggregate Indebtedness of
the Borrower during such period less (i) the amount of any nonspecific balance
sheet reserves, (ii) Permitted Subordinated Debt, (iii) an amount of debt equal
to the Guaranteed Portions of any SBA Loans owned by Borrower; and (iv) any debt
related to repurchase agreements, maintained in accordance with GAAP.

 

“Trust Account” shall have the meaning provided in the Trust Account Agreement.

 

“Trust Account Agreement” shall mean that certain Trust Account Agreement, dated
as of the date hereof, by and between the Borrower and the Trustee,
substantially in the form of Exhibit H hereto, as the same may be amended,
supplemented or otherwise modified from time to time.

 

12



--------------------------------------------------------------------------------

“Trustee” shall mean Deutsche Bank Trust Company Americas, as collection and
disbursement agent under the Trust Account Agreement, or such other bank as
mutually agreed upon between the Borrower and the Lender.

 

“Underwriting Guidelines” shall mean the Borrower’s underwriting guidelines for
SBA Loans attached as Exhibit D hereto.

 

“Unguaranteed Portion” shall mean that portion of an SBA Loan, including
interest, not guaranteed by the SBA pursuant to the SBA Rules and Regulations,
the related SBA Authorization and Loan Agreement, or the SBA Guaranty Agreement,
but only so much of such portion as has been pledged as Collateral for Advances
made hereunder.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

 

1.02 Accounting Terms and Determinations.

 

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lender hereunder shall
be prepared, in accordance with GAAP.

 

Section 2. Advances; Note and Prepayments.

 

2.01 Advances.

 

(a) Subject to fulfillment of the conditions precedent set forth in Sections
5.01 and 5.02 hereof, and provided that no Default shall have occurred and be
continuing hereunder, the Lender agrees from time to time, on the terms and
conditions of this Loan Agreement, to make loans (individually, an “Advance”;
collectively, the “Advances”) to the Borrower in Dollars, from and including the
Effective Date to and including the Termination Date in an aggregate principal
amount at any one time outstanding up to but not exceeding the Maximum Credit,
as in effect from time to time.

 

(b) Subject to the terms and conditions of this Loan Agreement, during such
period the Borrower may borrow, repay and reborrow hereunder.

 

(c) In no event shall an Advance be made when any Default or Event of Default
has occurred and is continuing.

 

2.02 Notes.

 

(a) The Advances made by the Lender shall be evidenced by a single promissory
note of the Borrower substantially in the form of Exhibit A hereto (the “Note”),
dated the date hereof,

 

13



--------------------------------------------------------------------------------

payable to the Lender in a principal amount equal to the amount of the Maximum
Credit as may be in effect pursuant to Section 2.13 hereof, and otherwise duly
completed. The Lender shall have the right to have its Note subdivided, by
exchange for promissory notes of lesser denominations or otherwise.

 

(b) The date, amount and interest rate of each Advance made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of the Note,
endorsed by the Lender on the schedule attached to the Note or any continuation
thereof; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing hereunder or under the Note in respect of the
Advances.

 

2.03 Procedure for Borrowing.

 

(a) The Borrower may request a borrowing hereunder, on any Business Day during
the period from and including the Effective Date to and including the
Termination Date, by delivering to the Lender, an irrevocable written request
for borrowing substantially in the form of Exhibit C hereto (“Request for
Borrowing”); provided, that, the Borrower may not deliver more than one Request
for Borrowing during any one week period. Such Request for Borrowing must be
received by the Lender prior to 12:00 p.m. New York City time at least three (3)
Business Days prior to the requested Funding Date. Such Request for Borrowing
shall (i) attach an SBA Loan Schedule identifying the SBA Loans that the
Borrower proposes to pledge to the Lender and to be included in the Borrowing
Base in connection with such borrowing, (ii) specify the requested Funding Date
and (iii) such other matters as may be specified on the form of the Request for
Borrowing or as may be reasonably requested by Lender from time to time in
accordance with the terms hereof. Any Advance, after the Effective Date, shall
be in a minimum amount equal to $500,000. Borrower shall indemnify Lender and
hold it harmless against any Losses incurred by Lender as a result of any
failure by Borrower to timely deliver the Pledged SBA Loans subject to such
Request for Borrowing.

 

(b) Upon the Borrower’s Request for Borrowing pursuant to Section 2.03(a), the
Lender shall, assuming all conditions precedent set forth in Section 5.01 and
5.02 have been met and provided no Default shall have occurred and be
continuing, make an Advance to the Borrower on the requested Funding Date, in
the amount so requested.

 

(c) The initial Advance shall be made as of the Effective Date in an amount
equal to $54,498,621.00.

 

(d) The Borrower shall deliver to the Lender, no later than 10:00 a.m., New York
City time, on a Funding Date, a Request for Borrowing and Notice of Pledge,
substantially in the form of Exhibit C hereto, in respect of all Pledged SBA
Loans pledged to the Lender on such Funding Date, which shall identify the SBA
Loans being pledged to the Lender hereunder and certify that the SBA Loan Notes
have been delivered to the FTA pursuant to the Multiparty Agreement. Subject to
Section 5 hereof, such borrowing, net of the Reserve Amount (the “Net
Proceeds”), will then be made available to the Borrower by the Lender
transferring, via wire transfer, to the following account of the Borrower: at
Deutsche Bank, for the A/C of Newtek

 

14



--------------------------------------------------------------------------------

Small Business Finance, Inc., Acct# 00425279 ABA# 021001033, in the aggregate
amount of such borrowing, net of the Reserve Amount, in funds immediately
available to the Borrower.

 

2.04 Establishment of Reserve Account.

 

(a) The Lender shall establish and maintain a Reserve Account in the name of the
Borrower at the Reserve Account Bank. The Lender and the Borrower shall enter
into a Blocked Account Agreement, substantially in the form of Exhibit F hereto,
with the Reserve Account Bank. Such Reserve Account shall be subject to the
dominion and control of the Lender and the Borrower shall have no withdrawal
rights therefrom.

 

(b) On each Funding Date, the Lender shall deduct from the Advance to be
remitted to the Borrower pursuant to Section 2.03(b) hereof and deposit in such
Reserve Account on such Funding Date the applicable Retained Reserve Amount, via
wire transfer to such account.

 

(c) On the Reserve Amount Reimbursement Date, provided that no Default shall
have occurred and be continuing, the Lender shall instruct the Reserve Account
Bank to remit to the Borrower in accordance with the Borrower’s wire transfer
instructions an amount equal to the Reserve Reimbursement Amount. Thereafter, to
the extent a Reserve Reimbursement Amount exists, the Lender, upon request of
the Borrower, and provided that no Default shall have occurred and be
continuing, shall instruct the Reserve Account Bank to remit to the Borrower in
accordance with the Borrower’s wire transfer instructions an amount equal to the
applicable Reserve Reimbursement Amount. The Lender shall have no obligation to
release any portion of the Retained Reserve Amount to the Borrower until all of
the Borrower’s Secured Obligations under this Loan Agreement have been satisfied
in full.

 

2.05 Establishment of Payment Account.

 

(a) The Borrower shall establish and maintain a payment account (the “Payment
Account”) in the name of the Borrower at the Payment Account Bank. The Lender
and the Borrower shall enter into a Blocked Account Agreement with the Payment
Account Bank at which such Payment Account shall be maintained. The Payment
Account shall be under the exclusive dominion and control of the Lender. Neither
the Borrower nor any other Person claiming on behalf of or through the Borrower
shall have any right or authority, whether express or implied, to close or make
use of, or withdraw any funds from, the Payment Account.

 

(b) In accordance with the Trust Account Agreement, the Borrower shall cause the
Trustee to deposit into the Payment Account that portion of all payments
received for Pledged SBA Loans allocable to the Unguaranteed Portion.

 

(c) The Borrower shall cause payments with respect to each Pledged Residual
Interest to be deposited into the Payment Account.

 

(d) On each Payment Date, all funds held in the Payment Account shall be
distributed by the Payment Account Bank in accordance with the Blocked Account
Agreement as follows: first, to accrued but unpaid interest on the Advances,
second, to the amount of any Borrowing Base Deficiency, and third, either (i)
immediately, upon the occurrence and during the

 

15



--------------------------------------------------------------------------------

continuation of an Event of Default to the reduction of principal of the
Advances, or (ii) released to the Borrower.

 

2.06 Repayment of Advances; Interest.

 

(a) The Borrower hereby promises to repay in full on the Termination Date the
then aggregate outstanding principal amount of the Advances.

 

(b) The Borrower hereby promises to pay to the Lender interest on the unpaid
principal amount of each Advance for the period from and including the date of
such Advance to but excluding the date such Advance shall be paid in full, at a
rate per annum equal to the Prime Rate plus the Applicable Margin.
Notwithstanding the foregoing, the Borrower hereby promises to pay to the Lender
interest at the applicable Default Rate on any principal of any Advance and on
any other amount payable by the Borrower hereunder or under the Note that shall
not be paid in full when due (whether at stated maturity, by acceleration or by
mandatory prepayment or otherwise) for the period from and including the due
date thereof to but excluding the date the same is paid in full. Accrued
interest on each Advance shall be payable monthly in arrears on each Payment
Date and on the Termination Date. Notwithstanding the foregoing, interest
accruing at the Default Rate shall be payable to the Lender on demand. Promptly
after the determination of any interest rate provided for herein or any change
therein, the Lender shall give notice thereof to the Borrower.

 

(c) It is understood and agreed that, unless and until a Default shall have
occurred and be continuing, the Borrower shall be entitled to the proceeds of
the Pledged SBA Loans (other than as expressly set forth in Section 2.05
hereof).

 

2.07 Mandatory Prepayments; Pledge. If at any time the aggregate outstanding
principal amount of Advances exceeds the Borrowing Base (a “Borrowing Base
Deficiency”), as determined by the Lender and notified to the Borrower on any
Business Day, the Lender shall have the option to (i) take a distribution from
the Payment Account on the next Payment Date in the amount of the Borrowing Base
Deficiency or (ii) require the Borrower, no later than one Business Day after
receipt of such notice, either prepay the Advances in part or in whole or pledge
additional SBA Loans or pledge Residual Interests (which Collateral shall be in
all respects acceptable to the Lender) to the Lender, such that after giving
effect to such prepayment or pledges the aggregate outstanding principal amount
of the Advances does not exceed the Borrowing Base.

 

2.08 Optional Prepayments. The Advances are prepayable at the end of any
Interest Period, in whole or in part, and may not be prepaid on any other date.
Any amounts prepaid shall be applied to repay the outstanding principal amount
of any Advances (together with interest thereon) until paid in full. Amounts
repaid may be reborrowed in accordance with the terms of this Loan Agreement. If
the Borrower intends to prepay an Advance in whole or in part from a source
other than the proceeds of the SBA Loans, the Borrower shall give three (3)
Business Days’ prior written notice thereof to the Lender. If such notice is
given, the amount specified in such notice, shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount
prepaid. Partial prepayments shall be in an aggregate principal amount of at
least $1,000,000.

 

16



--------------------------------------------------------------------------------

2.09 Limitation on Types of Advances; Illegality. Anything herein to the
contrary notwithstanding, if, on or prior to the determination of any Prime Base
Rate:

 

(a) the Lender determines, which determination shall be conclusive, absent
manifest error, that quotations of interest rates for the relevant deposits
referred to in the definition of “Prime Base Rate” in Section 1.01 hereof are
not being provided in the relevant amounts or for the relevant maturities for
purposes of determining rates of interest for Advances as provided herein; or

 

(b) it becomes unlawful for the Lender to honor its obligation to make or
maintain Advances hereunder using a Prime Rate;

 

then the Lender shall give the Borrower prompt notice thereof and, so long as
such condition remains in effect, the Lender shall be under no obligation to
make additional Advances, and the Borrower shall, in its discretion, either
prepay all such Advances as may be outstanding or pay interest on such Advances
at a rate per annum equal to the LIBO Rate plus 2.50% per annum.

 

2.10 Requirements of Law.

 

(a) If any Requirement of Law or any change in the interpretation or application
thereof or compliance by the Lender with any request or directive from any
central bank or other Governmental Authority made subsequent to the date hereof:

 

  (i) shall subject the Lender to any tax of any kind whatsoever with respect to
this Loan Agreement, the Note or any Advance made by it (excluding net income
taxes) or change the basis of taxation of payments to the Lender in respect
thereof;

 

  (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of the Lender which
is not otherwise included in the determination of the Base Rate hereunder;

 

  (iii) shall impose on the Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to the Lender, by
an amount which the Lender reasonably deems either to be material as it applied
to making, continuing or maintaining any Advance or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall within five (5) Business Days from receipt of notice from Lender as
provided in subsection (c) below, pay the Lender such additional amount or
amounts as will compensate the Lender for such increased cost or reduced amount
receivable.

 

(b) If the Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by the Lender or any corporation controlling
the Lender with any request or directive regarding capital adequacy from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on the Lender’s or such corporation’s capital as
a consequence of its obligations hereunder to a level below that which the
Lender or

 

17



--------------------------------------------------------------------------------

such corporation (taking into consideration the Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount reasonably deemed by the
Lender to be material, then from time to time, the Borrower shall within five
(5) Business Days from receipt of notice from Lender as provided in subsection
(c) below, pay to the Lender such additional amount or amounts as will
compensate the Lender for such reduction.

 

(c) If the Lender becomes entitled to claim any additional amounts pursuant to
this subsection, it shall promptly notify the Borrower of the event by reason of
which it has become so entitled. A certificate as to any additional amounts
payable pursuant to this subsection submitted by the Lender to the Borrower
shall be conclusive in the absence of manifest error.

 

2.11 Taxes.

 

(a) All payments made by the Borrower under this Loan Agreement and the Note
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Lender as a result of a present or former connection between the
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Lender having executed, delivered or
performed its obligations or received a payment under, or enforced, this Loan
Agreement, or any Note). If any such non-excluded taxes, levies, imposts,
duties, charges, fees deductions or withholdings (“Non-Excluded Taxes”) are
required to be withheld from any amounts payable to the Lender hereunder or
under the Note, the amounts so payable to the Lender shall be increased to the
extent necessary to yield to the Lender (after payment of all Non-Excluded
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Loan Agreement, provided, however, that the
Borrower shall not be required to increase any such amounts payable to the
Lender if such Lender is not organized under the laws of the United States of
America or a state thereof if the Lender fails to comply with the requirements
of clause (b) of this Section. Whenever any Non-Excluded Taxes are payable by
the Borrower, as promptly as possible thereafter the Borrower shall send to the
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Lender the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lender for any incremental taxes,
interest or penalties that may become payable by the Lender as a result of any
such failure. The agreements in this Section shall survive the termination of
this Loan Agreement and the payment of the Advances and all other amounts
payable hereunder.

 

(b) If the Lender hereunder (or an assignee or Participant that acquires an
interest hereunder in accordance with Section 11.14 hereof) is not incorporated
under the laws of the United States of America or a state thereof shall:

 

  (i) deliver to the Borrower (A) two duly completed copies of United States
Internal Revenue Service Form 1001 or 4224, or successor applicable form, as the
case

 

18



--------------------------------------------------------------------------------

       may be, and (B) an Internal Revenue Service Form W-8 or W-9, or successor
applicable form, as the case may be;

 

  (ii) deliver to the Borrower two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to the Borrower; and

 

  (iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower;

 

unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender so advises the Borrower. Such Lender
shall certify (i) in the case of a Form 1001 or 4224, that it is entitled to
receive payments under this Loan Agreement without deduction or withholding of
any United States federal income taxes and (ii) in the case of a Form W-8 or
W-9, that it is entitled to an exemption from United States backup withholding
tax. Each Person that shall become a Lender or a Participant pursuant to Section
11.14 hereof shall, upon the effectiveness of the related transfer, be required
to provide all of the forms and statements required pursuant to this Section,
provided that in the case of a Participant, such Participant shall furnish all
such required forms and statements to the Lender from which the related
participation shall have been purchased.

 

Extension of Termination Date. At the request of the Borrower, received no later
than 30 days prior to the then current Termination Date, the Lender may in its
sole discretion extend the Termination Date for a period of up to 364 days by
giving written notice of such extension to the Borrower no later than 20 days
prior to the then current Termination Date.

 

2.13 Increase in Maximum Credit. The Lender may, in its sole discretion, upon
receipt of a request from the Borrower, increase the Maximum Credit.

 

Section 3. Payments; Computations; Etc.

 

3.01 Payments.

 

(a) Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Loan Agreement
and the Note, shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim, to the Lender at the following account
maintained by the Lender: Federal Reserve Bank, New York, For the A/C of
Deutsche Bank Structured Products, Inc., Account# 60200119, ABA# 021001033,
Attn: Cheryl Mandelbaum, not later than 3:00 p.m., New York City time, on the
date on which such payment shall become due (and each such payment made after
such time on such due date shall be deemed to have been made on the next
succeeding Business Day). The Borrower acknowledges that it has no rights of
withdrawal from the foregoing account.

 

(b) Except to the extent otherwise expressly provided herein, if the due date of
any payment under this Loan Agreement or the Note would otherwise fall on a day
that is not a

 

19



--------------------------------------------------------------------------------

Business Day, such date shall be extended to the next succeeding Business Day,
and interest shall be payable for any principal so extended for the period of
such extension.

 

3.02 Computations. Interest on the Advances shall be computed on the basis of a
360-day year for the actual days elapsed (including the first day but excluding
the last day) occurring in the period for which payable.

 

3.03 Commitment Fee. In addition to other fees and expenses to be paid by the
Borrower as provided herein, the Borrower shall pay the Lender a commitment fee
in an amount equal to 0.25% per annum on the average daily amount of the
unutilized portion of the Maximum Credit during the period for which payment is
made, payable monthly in arrears on the last day of each month, and on the
Termination Date, commencing on the Effective Date and ending on the Termination
Date, such payment to be paid by wire transfer to the Lender, in immediately
available funds, without deduction, set-off or counterclaim, to the Lender at
the account set forth in Section 3.01(a) hereof (“Commitment Fee”).

 

Section 4. Collateral Security.

 

4.01 Collateral; Security Interest.

 

(a) The Borrower shall hold the SBA Loan Documents (except for the SBA Loan
Notes which shall be held by the FTA as bailee for the Lender), as bailee and
agent for the Lender, the holders of the Guaranteed Portion and the SBA, as
their interests may appear.

 

(b) Each of the following items of property is hereinafter referred to as the
“Collateral”:

 

  (i) all Pledged SBA Loans;

 

  (ii) all Pledged Residual Interests;

 

  (iii) to the extent of the Unguaranteed Portion, all SBA Loan Documents,
including without limitation all promissory notes, and all Servicing Records (as
defined in Section 11.15(b) below), Servicing Agreements (if any) and any other
collateral pledged or otherwise relating to such Pledged SBA Loans, together
with all files, documents, instruments, surveys, certificates, correspondence,
appraisals, computer programs, computer storage media, accounting records and
other books and records relating thereto;

 

  (iv) all insurance (issued by governmental agencies or otherwise) and any
insurance certificate or other document evidencing such insurance relating to
any Pledged SBA Loan and all claims and payments thereunder;

 

  (v) all other insurance policies and insurance proceeds relating to any
Pledged SBA Loan or the related Pledged Property;

 

  (vi) the Interest Income Asset;

 

20



--------------------------------------------------------------------------------

  (vii) the Reserve Account and all monies from time to time on deposit in such
Reserve Account;

 

  (viii) the Payment Account and all monies from time to time on deposit in such
Payment Account;

 

  (ix) all “general intangibles” (other than the SBA license) as defined in the
Uniform Commercial Code relating to or constituting any and all of the
foregoing; and

 

  (x) any and all replacements, substitutions, distributions on or proceeds of
any and all of the foregoing.

 

(c) The Borrower hereby pledges to the Lender, and grants a security interest in
favor of the Lender in, all of the Borrower’s right, title and interest in, to
and under the Collateral, whether now owned or hereafter acquired, now existing
or hereafter created and wherever located, to secure the Secured Obligations.
The Borrower agrees to mark its computer records and tapes to evidence the
interests granted to the Lender hereunder.

 

4.02 Further Documentation. At any time and from time to time, upon the written
request of the Lender, and at the sole expense of the Borrower, the Borrower
will promptly and duly execute and deliver, or will promptly cause to be
executed and delivered, such further instruments and documents and take such
further action as the Lender may reasonably request for the purpose of obtaining
or preserving the full benefits of this Loan Agreement and of the rights and
powers herein granted, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code in effect
in any jurisdiction with respect to the Liens created hereby. The Borrower also
hereby authorizes the Lender to file any such financing or continuation
statement without the signature of the Borrower to the extent permitted by
applicable law. A carbon, photographic or other reproduction of this Loan
Agreement shall be sufficient as a financing statement for filing in any
jurisdiction.

 

4.03 Changes in Locations, Name, etc. The Borrower shall not (i) change the
location of its chief executive office/chief place of business from that
specified in Section 6.11 hereof or (ii) change its name, identity or corporate
structure (or the equivalent) or change the location where it maintains its
records with respect to the Collateral unless it shall have given the Lender at
least 30 days prior written notice thereof and shall have delivered to the
Lender all Uniform Commercial Code financing statements and amendments thereto
as the Lender shall request and taken all other actions deemed necessary by the
Lender to continue its perfected status in the Collateral with at least the same
priority.

 

4.04 Lender’s Appointment as Attorney-in-Fact.

 

(a) The Borrower hereby irrevocably constitutes and appoints the Lender and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Borrower and in the name of the Borrower or in its own name,
from time to time, in the Lender’s discretion, if an Event of Default shall have
occurred, and during its period of continuance, and subject to the SBA’s consent
and for the purpose of carrying out the terms of this Loan Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be

 

21



--------------------------------------------------------------------------------

necessary or desirable to accomplish the purposes of this Loan Agreement, and,
without limiting the generality of the foregoing, the Borrower hereby gives the
Lender the power and right, on behalf of the Borrower, without assent by, but
with notice to, the Borrower, if an Event of Default shall have occurred and be
continuing, to take action pursuant to Section 9, including to do the following:

 

  (i) in the name of the Borrower or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any other
Collateral and to file any claim or to take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by the Lender for the
purpose of collecting any and all such moneys due with respect to any other
Collateral whenever payable;

 

  (ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral;

 

  (iii) (A) to direct any party liable for any payment under any Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Lender or as the Lender shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any thereof and to enforce
any other right in respect of any Collateral; (E) to defend any suit, action or
proceeding brought against the Borrower with respect to any Collateral; (F) to
settle, compromise or adjust any suit, action or proceeding described in clause
(E) above and, in connection therewith, to give such discharges or releases as
the Lender may deem appropriate; and (G) generally, to sell, transfer, pledge
and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Lender were the absolute owner
thereof for all purposes, and to do, at the Lender’s option and the Borrower’s
expense, at any time, and from time to time, all acts and things which the
Lender deems necessary to protect, preserve or realize upon the Collateral and
the Lender’s Liens thereon and to effect the intent of this Loan Agreement, all
as fully and effectively as the Borrower might do; and

 

  (iv) to deliver any notices to the SBA or FTA, including, but not limited to,
notices required under the Multiparty Agreement.

 

The Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable until all of the obligations of the Borrower
under each of the Loan Documents have been fully and finally repaid and
performed.

 

22



--------------------------------------------------------------------------------

(b) The Borrower also authorizes the Lender, at any time and from time to time,
to execute, in connection with any sale provided for in Section 4.07 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.

 

(c) The powers conferred on the Lender are solely to protect the Lender’s
interests in the Collateral and shall not impose any duty upon the Lender to
exercise any such powers. The Lender shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither the
Lender nor any of its officers, directors, or employees shall be responsible to
the Borrower for any act or failure to act hereunder, except for its own gross
negligence or willful misconduct.

 

4.05 Performance by Lender of Borrower’s Obligations. If the Borrower fails to
perform or comply with any of its agreements contained in the Loan Documents and
the Lender may itself perform or comply, or otherwise cause performance or
compliance, with such agreement, the expenses of the Lender incurred in
connection with such performance or compliance, together with interest thereon
at a rate per annum equal to the Default Rate, shall be payable by the Borrower
to the Lender on demand and shall constitute Secured Obligations.

 

4.06 Proceeds. If an Event of Default shall occur and be continuing, (a) all
proceeds of Collateral received by the Borrower consisting of cash, checks and
other near-cash items shall be held by the Borrower in trust for the Lender,
segregated from other funds of the Borrower, and shall forthwith upon receipt by
the Borrower be turned over to the Lender (duly endorsed by the Borrower to the
Lender, if required) and (b) any and all such proceeds received by the Lender
(whether from the Borrower or otherwise) may, in the sole discretion of the
Lender, be held by the Lender as collateral security for, and/or then or at any
time thereafter may be applied by the Lender against, the Secured Obligations
(whether matured or unmatured), such application to be in such order as the
Lender shall elect. Any balance of such proceeds remaining after the Secured
Obligations shall have been paid in full and this Loan Agreement shall have been
terminated shall be paid over to the Borrower. For purposes hereof, proceeds
shall include, but not be limited to, all principal and interest payments, all
prepayments and payoffs, insurance claims, condemnation awards, sale proceeds,
real estate owned rents and any other income and all other amounts received with
respect to the Collateral; provided that in no event shall proceeds hereunder
include any proceeds relating to the Guaranteed Portion.

 

4.07 Remedies. If an Event of Default shall occur and be continuing, the Lender
may exercise, in addition to all other rights and remedies granted to it in this
Loan Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the Uniform Commercial Code. Without limiting the generality of the
foregoing, the Lender without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Borrower or any other Person
(each and all of which demands, presentments, protests, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels or as an entirety at public
or private sale or sales, at any exchange, broker’s board or office of the
Lender or elsewhere upon such terms and conditions as it may

 

23



--------------------------------------------------------------------------------

deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk. The Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in the
Borrower, which right or equity is hereby waived or released. The Borrower
further agrees, at the Lender’s request, to assemble the Collateral and make it
available to the Lender at places which the Lender shall reasonably select,
whether at the Borrower’s premises or elsewhere. The Lender shall apply the net
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale, after deducting all reasonable costs and expenses of every kind
incurred therein or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the Lender
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as the Lender may elect, and only after such application and after
the payment by the Lender of any other amount required or permitted by any
provision of law, including, without limitation, Section 9-615(a) of the Uniform
Commercial Code, need the Lender account for the surplus, if any, to the
Borrower. To the extent permitted by applicable law, the Borrower waives all
claims, damages and demands it may acquire against the Lender arising out of the
exercise by the Lender of any of its rights hereunder, other than those claims,
damages and demands arising from the gross negligence or willful misconduct of
the Lender. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition. The Borrower shall
remain liable for any deficiency (plus accrued interest thereon as contemplated
pursuant to Section 2.06(b) hereof) if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Secured Obligations
and the fees and disbursements of any attorneys employed by the Lender to
collect such deficiency.

 

4.08 Limitation on Duties Regarding Presentation of Collateral. The Lender’s
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the Uniform Commercial Code
or otherwise, shall be to deal with it in the same manner as the Lender deals
with similar property for its own account. Neither the Lender nor any of its
directors, officers or employees shall be liable for failure to demand, collect
or realize upon all or any part of the Collateral or for any delay in doing so
or shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of the Borrower or otherwise.

 

4.09 Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest.

 

4.10 Release of Security Interest. Upon termination of this Loan Agreement and
repayment to the Lender of all Secured Obligations and the performance of all
obligations under the Loan Documents the Lender shall release its security
interest in any remaining Collateral; provided that if any payment, or any part
thereof, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or a trustee or similar
officer for, the Borrower or any substantial part of its Property, or otherwise,
this Loan Agreement, all rights

 

24



--------------------------------------------------------------------------------

hereunder and the Liens created hereby shall continue to be effective, or be
reinstated, as though such payments had not been made.

 

Section 5. Conditions Precedent.

 

5.01 Loan Agreement; Initial Advance. The agreement of the Lender to enter into
this Loan Agreement and to make the initial Advance requested to be made by it
hereunder is subject to the satisfaction, immediately prior to or concurrently
with execution of this Loan Agreement and the making of such Advance, of the
following conditions precedent:

 

(a) Loan Agreement. The Lender shall have received this Loan Agreement, executed
and delivered by a duly authorized officer of the Borrower.

 

(b) Note. The Lender shall have received the Note, conforming to the
requirements hereof and executed by a duly authorized officer of the Borrower.

 

(c) Blocked Account Agreement(s). The Lender shall have received the Blocked
Account Agreement from each of the Reserve Account Bank and the Payment Account
Bank, executed and delivered by a duly authorized officer of each, and shall of
received the Amendment to the Intercreditor and Blocked Account Agreement.

 

(d) Filings, Registrations, Recordings. Any documents (including, without
limitation, financing statements) required to be filed, registered or recorded
in order to create, in favor of the Lender, a perfected, first-priority security
interest in the Collateral, subject to no Liens other than those created
hereunder, shall have been properly prepared for filing, registration or
recording in each office in each jurisdiction in which such filings,
registrations and recordations are required to perfect such first-priority
security interest.

 

(e) Corporate Proceedings. The Lender shall have received a certificate of the
Secretary or Assistant Secretary of the Borrower, dated as of the date hereof,
and certifying (A) that attached thereto is a true, complete and correct copy of
(i) the articles of incorporation of the Borrower, (ii) the by-laws of the
Borrower, and (iii) resolutions duly adopted by the Board of Directors of the
Borrower authorizing the execution, delivery and performance of this Loan
Agreement, the Notes and the other Loan Documents to which it is a party, and
the borrowings contemplated hereunder, and that such resolutions have not been
amended, modified, revoked or rescinded, and (B) as to the incumbency and
specimen signature of each officer executing any Loan Documents on behalf of the
Borrower, and such certificate and the resolutions attached thereto shall be in
form and substance satisfactory to the Lender.

 

(f) Good Standing Certificates. The Lender shall have received copies of
certificates evidencing the good standing of the Borrower, dated as of a recent
date, from the Secretary of State (or other appropriate authority) of the State
of New York and of each other jurisdiction where the ownership, lease or
operation of property, or the conduct of business, requires the Borrower to
qualify as a foreign corporation, except where the failure to qualify would not
have a Material Adverse Effect.

 

(g) Legal Opinions. The Lender shall have received the opinion of counsel to
Borrower, to the effect that (i) Borrower has all requisite corporate power and
authority to

 

25



--------------------------------------------------------------------------------

execute and deliver the Loan Agreement and to perform its obligations
thereunder, (ii) the Loan Agreement has been duly authorized, executed and
delivered by Borrower and constitutes the legal, valid and binding agreement,
enforceable against Borrower in accordance with its terms, (iii) the execution,
delivery, and performance by Borrower of the Loan Agreement (a) do not require
any consent, approval, authorization, exemption, license, permission or order of
filing, recording, or registration with, or qualification by or notice to, any
person or governmental body under any applicable law and (b) do not result in a
breach of or violation of any of the terms and provisions of, or constitute a
default under Borrower’s certificate of incorporation and bylaws, each as
amended, or any agreement, judgment, injunction, order, decree, or other
instrument to which Borrower is subject.

 

(h) Fees and Expenses. The Lender shall have received all fees and expenses
required to be paid by the Borrower on or prior to the initial Funding Date
pursuant to Section 11.03(b).

 

(i) Newtek Guaranty. The Lender shall have received the Newtek Guaranty, duly
executed and delivered by Newtek.

 

(j) Underwriting Guidelines. The Lender and the Borrower shall have agreed upon
the Underwriting Guidelines and the Lender shall have received a certified copy
thereof.

 

(k) Trust Account Agreement. The Lender shall have received the Trust Account
Agreement from the Trustee, duly executed and delivered by a duly authorized
officers of the Trustee.

 

(l) Other Documents. The Lender shall have received such other documents as the
Lender or its counsel may reasonably request.

 

(m) Evidence of SBA Approval. Evidence satisfactory to the Lender that (i) the
SBA has approved the Loan Documents, including but not limited to, the execution
and delivery of the Multiparty Agreement, and (ii) the Borrower is an
SBA-approved small business lending company.

 

5.02 Subsequent Advances. The making of each Advance to the Borrower (including
the initial Advance) on any Business Day is subject to the satisfaction of the
following further conditions precedent, both immediately prior to the making of
such Advance and also after giving effect thereto and to the intended use
thereof:

 

(a) No Default. No Default or Event of Default shall have occurred and be
continuing.

 

(b) Representations and Warranties. Each representation and warranty made by the
Borrower in Section 6 hereof and elsewhere in each of the Loan Documents, shall
be true and correct on and as of the date of the making of such Advance (in the
case of the representations and warranties in Schedule 1, solely with respect to
SBA Loans included in the Borrowing Base on such date) with the same force and
effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date). The Borrower shall also be in compliance with all governmental
licenses and

 

26



--------------------------------------------------------------------------------

authorizations where the failure to do so would reasonably be expected to have a
Material Adverse Effect, and qualified to do business and in good standing in
all required jurisdictions where the failure to be so qualified would reasonably
be expected to have a Material Adverse Effect.

 

(c) Borrowing Base. The aggregate outstanding principal amount of the Advances
shall not exceed the Borrowing Base.

 

(d) Due Diligence Review. Subject to the Lender’s right to perform one or more
Due Diligence Reviews pursuant to Section 11.16 hereof, the Lender shall have
completed its due diligence review of the SBA Loan Documents for each Advance
and such other documents, records, agreements, instruments, mortgaged properties
or information relating to such Advances as the Lender in its sole discretion
deems appropriate to review and such review shall be satisfactory to the Lender
in its sole discretion; and

 

(e) Trust Receipt; SBA Loan Schedule and Exception Report. The Lender shall have
received from the Borrower a Trust Receipt in respect of all Pledged SBA Loans
to be pledged hereunder on such Business Day and a corresponding SBA Loan
Schedule and an Exception Report, with Exceptions in respect of such Pledged SBA
Loans acceptable to the Lender in its sole discretion, in each case dated such
Business Day and duly completed.

 

(f) No Material Adverse Effect. There shall not have occurred one or more events
that, in the reasonable judgment of the Lender, constitutes or should reasonably
be expected to constitute a Material Adverse Effect.

 

Section 6. Representations and Warranties. The Borrower represents and warrants
to the Lender:

 

6.01 Existence. The Borrower (a) is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite corporate or other power, and has all
governmental licenses, authorizations, consents and approvals necessary to own
its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect’; and
(c) is qualified to do business and is in good standing in all other
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary, except where failure so to qualify would not be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect.

 

6.02 Financial Condition. The Financial Statements of Borrower, copies of which
have been furnished to Lender, (i) are, as of the dates and for the periods
referred to therein, complete and correct in all material respects, (ii) present
fairly the financial condition and results of operations of Borrower as of the
dates and for the periods indicated and (iii) have been prepared in accordance
with GAAP consistently applied, except as noted therein (subject as to interim
statements to normal year-end adjustments). Since the date of the most recent
Financial Statements, there has been no material adverse change in such
financial condition or results of operations. Except as disclosed in the
Financial Statements, Borrower is not subject to any

 

27



--------------------------------------------------------------------------------

contingent liabilities or commitments that, individually or in the aggregate,
have a material possibility of causing a material adverse change in the business
or operations of Borrower.

 

6.03 Litigation. There are no actions, suits, arbitrations, investigations or
proceedings pending or, to its knowledge, threatened against the Borrower or any
of its Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority (i) as to which individually or in the aggregate there is
a reasonable likelihood of an adverse decision which would be reasonably likely
to have a Material Adverse Effect or (ii) which questions the validity or
enforceability of any of the Loan Documents or any action to be taken in
connection with the transactions contemplated hereby.

 

6.04 No Breach. Neither (a) the execution and delivery of the Loan Documents nor
(b) the consummation of the transactions therein contemplated in compliance with
the terms and provisions thereof will conflict with or result in a breach of the
articles of incorporation, as amended and supplemented, or by-laws of the
Borrower, or any applicable law, rule or regulation, or any order, writ,
injunction or decree of any Governmental Authority, or any Servicing Agreement
(if any) or other material agreement or instrument to which the Borrower is a
party or by which it or any of its Property is bound or to which it is subject,
or constitute a default under any such material agreement or instrument or
result in the creation or imposition of any Lien (except for the Liens created
pursuant to this Loan Agreement) upon any Property of the Borrower pursuant to
the terms of any such agreement or instrument.

 

6.05 Action. The Borrower has all necessary corporate or other power, authority
and legal right to execute, deliver and perform its obligations under each of
the Loan Documents; the execution, delivery and performance by the Borrower of
each of the Loan Documents have been duly authorized by all necessary corporate
or other action on its part; and each Loan Document has been duly and validly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except to the extent that enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws relating to or affecting
creditor’s rights generally and subject to the effect of general principals of
equity (regardless of whether considered in proceeding at law or in equity).

 

6.06 Approvals. No consent or authorization of, approval by, notice to, filing
with or other act by or in respect of, any Governmental Authority or any other
Person is required or necessary in connection with the borrowings hereunder or
with the execution, delivery, performance, validity or enforceability of this
Loan Agreement or the Note or any other Loan Document, except (i) for filings
and recordings in respect of the Liens created pursuant to this Loan Agreement,
and (ii) as previously obtained and currently in full force and effect.

 

6.07 Margin Regulations. Neither the making of any Advance hereunder, nor the
use of the proceeds thereof, will violate or be inconsistent with the provisions
of Regulation G, T, U or X of the Board of Governors of the Federal Reserve
System (or any successor) as the same may be modified and supplemented and in
effect from time to time.

 

6.08 Taxes. The Borrower has filed all Federal income tax returns and all other
material tax returns that are required to be filed by it and has paid all taxes
due pursuant to such

 

28



--------------------------------------------------------------------------------

returns or pursuant to any assessment received by it, except for any such taxes
as are being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves in accordance
with GAAP have been provided. The charges, accruals and reserves on the books of
the Borrower in respect of taxes and other governmental charges are, in the
opinion of the Borrower, adequate.

 

6.09 Investment Company Act. Neither the Borrower nor any of its Subsidiaries is
an “investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

6.10 Collateral; Collateral Security.

 

(a) Immediately prior to the pledge of any Pledged SBA Loan or Pledged Residual
Interest, the Borrower has not assigned, pledged, or otherwise conveyed or
encumbered any Pledged SBA Loan or Pledged Residual Interest to any other
Person, and the Borrower was the sole owner of such Pledged SBA Loan or Pledged
Residual Interest and had good and marketable title thereto, free and clear of
all Liens, in each case except for Liens to be released simultaneously with the
Liens granted in favor of the Lender hereunder. Notwithstanding the preceding
sentence, the Borrower may jointly own a Pledged SBA Loan with other parties in
the form of participation or otherwise; provided, that the Borrower obtains the
prior written consent of the Lender, which consent shall not be unreasonably
withheld. No Pledged SBA Loan pledged to the Lender hereunder was acquired by
the Borrower from an Affiliate of the Borrower.

 

(b) The provisions of this Loan Agreement are effective to create in favor of
the Lender a valid security interest in all right, title and interest of the
Borrower in, to and under the Collateral.

 

(c) Pursuant to the Multiparty Agreement, upon receipt by the FTA of each SBA
Loan Note, and notice of the Lender’s Lien thereon, the Lender shall have a
fully perfected first priority security interest therein, in the Pledged SBA
Loan evidenced thereby and in the Borrower’s interest in the related Pledged
Property.

 

(d) Upon delivery of each Pledged Residual Interest to the Lender in the State
of New York, the Lender shall have a fully perfected first priority security
interest therein.

 

(e) Upon the filing of financing statements on Form UCC-1 naming the Lender as
“Secured Party” and the Borrower as “Debtor”, and describing the Collateral, in
the jurisdictions and recording offices listed on Schedule 2 attached hereto,
the security interests granted hereunder in the Collateral will constitute fully
perfected first priority security interests under the Uniform Commercial Code in
all right, title and interest of the Borrower in, to and under such Collateral
which can be perfected by filing under the Uniform Commercial Code.

 

(f) Upon execution and delivery of the Multiparty Agreement by all of the
parties thereto, the Lender shall have a fully-perfected first priority security
interest in each Pledged SBA Loan and other Collateral.

 

29



--------------------------------------------------------------------------------

6.11 Chief Executive Office. The Borrower’s chief executive office on the
Effective Date is located at 462 Seventh Avenue, 14th Floor, New York, New York
10018.

 

6.12 Location of Books and Records. The location where the Borrower keeps its
books and records, including all computer tapes and records relating to the
Collateral is its chief executive office.

 

6.13 True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Borrower to the Lender in connection with the negotiation, preparation or
delivery of this Loan Agreement and the other Loan Documents or included herein
or therein or delivered pursuant hereto or thereto, when taken as a whole, do
not contain any untrue statement of material fact or omit to state any material
fact necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of the Borrower to
the Lender in connection with this Loan Agreement and the other Loan Documents
and the transactions contemplated hereby and thereby will be true, complete and
accurate in every material respect, or (in the case of projections) based on
reasonable estimates, on the date as of which such information is stated or
certified. There is no fact known to a Responsible Officer of the Borrower,
after due inquiry, that could reasonably be expected to have a Material Adverse
Effect that has not been disclosed herein, in the other Loan Documents or in a
report, financial statement, exhibit, schedule, disclosure letter or other
writing furnished to the Lender for use in connection with the transactions
contemplated hereby or thereby.

 

6.14 Net Worth. On the Effective Date, the Net Worth of the Borrower is not less
than $4,000,000.

 

6.15 ERISA. Each Plan to which the Borrower or its Subsidiaries make direct
contributions, and, to the knowledge of the Borrower, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law. No event or
condition has occurred and is continuing as to which the Borrower would be under
an obligation to furnish a report to the Lender under Section 7.02(e) hereof.

 

6.16 Solvency; Fraudulent Conveyance. Borrower is solvent and will not be
rendered insolvent by any Advance and, after giving effect to any such Advance,
Borrower will not be left with an unreasonably small amount of capital with
which to engage in its business. Borrower does not intend to incur, or believe
that it has incurred, debts beyond its ability to pay such debts as they mature.
Borrower is not contemplating the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of Borrower or
any of its assets. Borrower is not transferring any SBA Loans with any intent to
hinder, delay or defraud any of its creditors.

 

6.17 SBA Approved. The Borrower is an SBA approved small business lending
company as prescribed by the SBA Rules and Regulations. The Borrower is in good
standing to originate loans for the SBA in all jurisdictions in which the
business conducted by it makes such

 

30



--------------------------------------------------------------------------------

qualification necessary, and no event has occurred which would make the Borrower
unable to comply with SBA eligibility requirements or which would require
notification to the SBA.

 

Section 7. Covenants of the Borrower. The Borrower covenants and agrees with the
Lender that, so long as any Advance is outstanding and until payment in full of
all Secured Obligations:

 

7.01 Litigation. The Borrower will promptly, and in any event within 10 Business
Days after service of process on any of the following, give to the Lender notice
of all legal or arbitrable proceedings affecting the Borrower or any of its
Subsidiaries that question or challenge the validity or enforceability of any of
the Loan Documents or as to which there is a reasonable likelihood of adverse
determination which would result in a Material Adverse Effect.

 

7.02 Financial Statements; Accountants’ Reports; Other Information. Borrower
shall keep or cause to be kept in reasonable detail books and records of account
of its assets and business and shall clearly reflect therein the pledge of the
SBA Loans to the Lender. Borrower shall furnish or cause to be furnished to
Lender:

 

(a) Annual Financial Statements. As soon as available to the public generally or
the Borrower’s stockholders, and in any event within 120 days after the close of
each fiscal year Borrower, the audited balance sheets of Borrower as of the end
of such fiscal year and the audited statements of income and changes in equity
of Borrower for such fiscal year, all in reasonable detail and stating in
comparative form the respective figures for the corresponding date and period in
the preceding fiscal year, prepared in accordance with GAAP, consistently
applied, and accompanied by the report of Borrower’s independent accountants
(who shall be a nationally recognized firm or otherwise acceptable to Lender)
which report shall not be qualified as to scope of audit or going concern and
shall state that said consolidated and consolidating financial statements fairly
present the consolidated and consolidating financial condition and results of
operations of the Borrower and its consolidated Subsidiaries as at the end of,
and for, such fiscal year in accordance with GAAP.

 

(b) Quarterly Financial Statements. As soon as available to the public generally
or the Borrower’s stockholders, and in any event within 45 days after the close
of each of the first three quarters of each fiscal year of Borrower, the
unaudited balance sheets of Borrower as of the end of such quarter and the
unaudited statements of income and changes in equity of Borrower for the portion
of the fiscal year then ended, all in reasonable detail and stating in
comparative form the respective figures for the corresponding date and period in
the preceding fiscal year, prepared in accordance with GAAP, consistently
applied (subject to normal year-end adjustments).

 

(c) Annual Budgets; Business Plans. Such annual budgets, monthly and annual
comparisons of conformity of operations with annual budgets, three-year
projections of financial and operations results, strategic business plans and
other internal reports prepared or reviewed by Borrower as Lender may reasonably
request and may be lawfully provided.

 

(d) SBA Loan Tape. The Borrower shall deliver to the Lender monthly, on or
before 25 days after the end of each calendar month, (i) a schedule (the “SBA
Loan Tape”) in computer-

 

31



--------------------------------------------------------------------------------

readable form, containing such information reasonably requested by the Lender,
including, without limitation, servicing information, with those fields
specified by the Lender from time to time, on a loan-by-loan basis and in the
aggregate, with respect to the SBA Loans serviced hereunder by the Borrower or
any other servicer of the SBA Loans (if any) and (ii) a monthly Servicer’s
Certificate in the form attached hereto as Exhibit I.

 

(e) Other Information. (i) Promptly upon receipt thereof, copies of all reports,
statements, certifications, schedules, or other similar items delivered to or by
Borrower pursuant to the terms of the Loan Documents, including, but not limited
to, performance and other information with respect to any securitization of SBA
Loans for which a Residual Interest has been pledged hereunder and, promptly
upon request, such other data as Lender may reasonably request. Borrower shall,
upon the request of Lender, permit Lender or its authorized agents (A) to
inspect the books and records of Borrower as they may relate to the SBA Loans
and Residual Interests, the obligations of Borrower under the Loan Documents and
Borrower’s business; (B) to discuss the affairs, finances and accounts of
Borrower with its respective Chief Operating Officer and Chief Financial
Officer, upon reasonable notice; and (C) to discuss the affairs, finances and
accounts of Borrower with its independent accountants; provided that an officer
of Borrower shall have the right to be present during such discussions. Such
inspections and discussions shall be conducted during normal business hours and
shall not unreasonably disrupt the business of Borrower. In addition, Borrower
shall promptly (but in no case more than 30 days following issuance or receipt)
provide to Lender a copy of all correspondence between Borrower or any affiliate
and the PBGC, IRS, Department of Labor or the administrators of a Multiemployer
Plan relating to any Reportable Event (as defined under ERISA) or the under
funded status, termination or possible termination of a Plan or a Multiemployer
Plan. The books and records of Borrower will be maintained at the respective
addresses designated herein for receipt of notices, unless Borrower shall
otherwise advise Lender in writing; and (ii) Promptly after the filing or
sending thereof, copies of all proxy statements, financial statements, reports
and registration statements which Borrower files, or delivers to, the Internal
Revenue Service, the Securities and Exchange Commission, or any other federal,
state or foreign government agency, authority or body which supervises the
issuance of securities by Borrower or any national securities exchange.

 

7.03 Compliance Certificate. Borrower shall deliver to Lender concurrently with
the delivery of the annual and quarterly financial statements required by
Sections 7.02(a) and 7.02(b), a certificate signed by the Responsible Officer of
Borrower stating that:

 

(a) a review of Borrower’s performance under the Loan Documents during such
period has been made under such officer’s supervision;

 

(b) to the best of such officer’s knowledge, no Default or Event of Default has
occurred, or if a Default or Event of Default has occurred, specifying the
nature thereof and, if Borrower has a right to cure any such Default or Event of
Default, stating in reasonable detail the steps, if any, being taken by Borrower
to cure such Default or Event of Default or to otherwise comply with the terms
of the agreement to which such Default or Event of Default relates;

 

(c) the then current Borrower’s Delinquent Portfolio represented as a percentage
of the Borrower’s Portfolio; and

 

32



--------------------------------------------------------------------------------

(d) the attached financial reports are complete and correct in all material
respects and present fairly the financial condition and results of operations of
Borrower as of the dates and for the periods indicated, in accordance with GAAP
consistently applied (subject as to interim statements to normal year-end
adjustments).

 

7.04 Existence, Etc. The Borrower will:

 

(a) preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises;

 

(b) comply with the requirements of all applicable laws, rules, regulations and
orders of Governmental Authorities (including, without limitation, all
environmental laws) if failure to comply with such requirements would be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect;

 

(c) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied;

 

(d) not move its chief executive office from the address referred to in Section
6.11 unless it shall have provided the Lender 30 days’ prior written notice of
such change;

 

(e) pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained; and

 

(f) permit representatives of the Lender, during normal business hours, to
examine, copy and make extracts from its books and records, to inspect any of
its Properties, and to discuss its business and affairs with its officers, all
to the extent reasonably requested by the Lender.

 

7.05 Prohibition of Fundamental Changes. The Borrower shall not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets.

 

7.06 Borrowing Base Deficiency. If at any time there exists a Borrowing Base
Deficiency it shall be cured in accordance with Section 2.07 hereof.

 

33



--------------------------------------------------------------------------------

7.07 Payment Account Notice.

 

(a) The Borrower shall notify all Obligors that from and after February 1, 2003,
all payments from such Obligor with respect to its applicable SBA Loan shall be
remitted directly to the Lock Box.

 

(b) The Borrower shall notify all Obligors that from and after the Effective
Date, all prepayments from such Obligor with respect to its applicable SBA Loan
shall be remitted directly to the Trust Account by wire transfer of immediately
available funds.

 

(c) In the event of a Pledged Residual Interest, the Borrower shall notify the
Bank or Paying Agent for the applicable securitization to remit all
distributions with respect to such Pledged Residual Interest directly to the
Payment Account established with the Payment Account Bank pursuant to the
Blocked Account Agreement.

 

7.08 Notices. The Borrower shall give notice to the Lender:

 

(a) promptly upon receipt of notice or knowledge of the occurrence of any
Default or Event of Default;

 

(b) with respect to any SBA Loan or Residual Interest pledged to the Lender
hereunder, promptly upon receipt of any principal prepayment (in full or
partial) of such Pledged SBA Loan or Pledged Residual Interest (which principal
prepayment shall promptly be deposited in the Payment Account;

 

(c) with respect to any SBA Loan pledged to the Lender hereunder, immediately
upon receipt of notice or knowledge that the underlying Pledged Property has
been damaged by waste, fire, earthquake or earth movement, windstorm, flood,
tornado or other casualty, or otherwise damaged so as to affect adversely the
Collateral Value of such Pledged SBA Loan;

 

(d) with respect to any Residual Interest pledged to the Lender hereunder, upon
receipt of notice or knowledge of any event, with respect to the pool of SBA
Loans deposited with a trust or other entity (including a common law trust)
which issued the Pledged Residual Interest, that would affect adversely the
Collateral Value of such Pledged Residual Interest; and

 

(e) promptly upon receipt of notice or knowledge of (i) any default related to
any Collateral, (ii) any Lien or security interest (other than security
interests created hereby or by the other Loan Documents) on, or claim asserted
against, any of the Collateral or (iii) any event or change in circumstances
which could reasonably be expected to have a Material Adverse Effect. Each
notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken or proposes
to take with respect thereto.

 

7.09 Reports. The Borrower shall provide the Lender with a monthly report, which
report shall be in a computer-readable format and shall include, among other
items, a summary of the Borrower’s delinquency and loss experience with respect
to SBA Loans serviced and owned, respectively by the Borrower, any servicer of
the SBA Loans (other than Borrower) or any designee of either, plus any such
additional reports as the Lender may reasonably request

 

34



--------------------------------------------------------------------------------

with respect to the Borrower’s or any such servicer’s servicing portfolio or
pending originations of SBA Loans.

 

7.10 Underwriting Guidelines. The Underwriting Guidelines shall at all times
comply with SBA requirements. Without the prior written consent of the Lender,
the Borrower shall not amend or otherwise modify the Underwriting Guidelines
unless otherwise required by the SBA.

 

7.11 Transactions with Affiliates. The Borrower will not enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (a) otherwise permitted under this Loan Agreement, (b) in
the ordinary course of the Borrower’s business and (c) upon fair and reasonable
terms no less favorable to the Borrower than it would obtain in a comparable
arm’s length transaction with a Person which is not an Affiliate, or make a
payment that is not otherwise permitted by this Section 7.10 to any Affiliate.
In no event shall the Borrower pledge to the Lender hereunder any SBA Loan
acquired by the Borrower from an Affiliate of the Borrower.

 

7.12 Limitation on Liens. The Borrower will defend the Collateral against, and
will take such other action as is necessary to remove, any Lien, security
interest or claim on or to the Collateral, other than the security interests
created or permitted under this Loan Agreement and with respect to the
Guaranteed Portion of each SBA Loan, and the Borrower will defend the right,
title and interest of the Lenders in and to any of the Collateral against the
claims and demands of all persons whomsoever.

 

7.13 Limitation on Guarantees. The Borrower shall not create, incur, assume or
suffer to exist any guarantee the obligations of another party in excess of
$500,000.

 

7.14 Limitation on Distributions. After the occurrence and during the
continuation of any Event of Default, the Borrower shall not make any
Distribution, payment on account of, or set apart assets for, a sinking or other
analogous fund for the purchase, redemption, defeasance, retirement or other
acquisition of any equity or partnership interest of the Borrower, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
the Borrower.

 

7.15 Maintenance of Net Worth. The Borrower shall not permit Net Worth at any
time to be less than $4,000,000.

 

7.16 Maintenance of Ratio of Total Indebtedness to Net Worth. The Borrower shall
not permit the ratio of Total Indebtedness to Net Worth at any time to be
greater than 20:1.

 

7.17 Maintenance of Profitability. The Borrower shall not permit, for any period
of three consecutive fiscal quarters from and after the third anniversary of the
Effective Date (each such period, a “Test Period”), Net Income for such Test
Period, before income taxes for such Test Period and Distributions made during
such Test Period, to be less than $1.00.

 

7.18 Further Assurances. Borrower will file or cause to be filed all necessary
financing statements, assignments or other instruments, and any amendments or
continuation statements relating thereto, necessary to be kept and filed in such
manner and in such places as may be

 

35



--------------------------------------------------------------------------------

required by law to preserve and protect fully the lien on and first priority
security interest in the SBA Loans, excluding the Guaranteed Portion thereof.

 

7.19 Lines of Business. The Borrower will not engage in any line or lines of
business activity other than an SBA-approved lender.

 

7.20 Use of Proceeds. The Borrower will use the proceeds of the Advances solely
to originate SBA Loans to be pledged pursuant to this Agreement, to replenish
funds expended by the Borrower to originate Pledged SBA Loans, or for general
corporate purposes and shall not use any portion of the Advance for making any
Distribution.

 

7.21 SBA Compliance. No later than 120 days after the end of each calendar year,
the Borrower shall deliver, or in the case of a servicer of the SBA Loans other
than the Borrower cause any and all such servicers to deliver, to the Lender an
officer’s certificate stating that the Borrower, or such servicer (as the case
may be), has complied with all obligations under the SBA Rules and Regulations
and Accepted Servicing Practices. In addition, the Borrower shall deliver to the
Lender promptly the results of all SBA compliance audits and any material
correspondence received or sent by either the Borrower or any and all Servicers
with respect to the Eligible SBA Loans.

 

7.22 Temporary Release of SBA Loan Documents. Pursuant to the Multiparty
Agreement, the Borrower shall forward to the FTA each SBA Loan Note relating to
the SBA Loans pledged hereunder. From time to time, the FTA is authorized to
release documentation relating to SBA Loans in the possession of the FTA to the
Borrower, or its designee, in accordance with the Multiparty Agreement.
Notwithstanding the foregoing, the Borrower hereby covenants and agrees that it
shall not request for release from the FTA SBA Loan Notes pertaining to more
than five (5) SBA Loans at the time being held by the FTA on behalf of the
Lender. The Borrower shall promptly deliver a copy of any request for release
delivered to the SBA or FTA to the Lender. The Borrower or its designee shall
return to the FTA each document previously released from the FTA within 10
calendar days of receipt thereof.

 

Section 8. Events of Default. Each of the following events shall constitute an
event of default (an “Event of Default”) hereunder:

 

(a) the Borrower shall default in the payment of any principal of or interest on
any Advance when due (whether at stated maturity, upon acceleration or at
mandatory prepayment);

 

(b) the Borrower or the Guarantor shall default in the payment of any other
amount payable by it hereunder or under any other Loan Document after
notification by the Lender of such default, and such default shall have
continued unremedied for two Business Days;

 

(c) any representation, warranty or certification made or deemed made herein or
in any other Loan Document by the Borrower or the Guarantor or any certificate
furnished to the Lender pursuant to the provisions hereof or thereof shall prove
to have been false or misleading in any material respect as of the time made or
furnished (other than the representations and warranties set forth in Schedule
1, which shall be considered solely for the purpose of determining the
Collateral Value of the SBA Loans, unless the Borrower shall have made any

 

36



--------------------------------------------------------------------------------

such representations and warranties with knowledge that they were materially
false or misleading at the time made);

 

(d) the Borrower shall fail to comply with the requirements of Sections 7.05,
7.06, 7.09, 7.12, or Sections 7.14 through 7.16 hereof; or the Borrower shall
fail to observe or perform any other covenant or agreement contained in this
Loan Agreement or any other Loan Document and such failure to observe or perform
shall continue unremedied for a period of ten (10) Business Days after the
earlier of the Borrower becoming aware of such failure or the Borrower receiving
written notice of such failure; or for such longer period as the Lender and the
Borrower may agree to in writing; provided that if the failure is other than the
payment of money and is of such nature that it can be corrected but not within
the applicable period, such failure shall not constitute an Event of Default so
long as the Borrower institutes curative action within the applicable period and
diligently pursues such action to completion;

 

(e) a final judgment or judgments for the payment of money in excess of $100,000
in the aggregate shall be rendered against the Borrower or any of its
Subsidiaries or the Guarantor by one or more courts, administrative tribunals or
other bodies having jurisdiction and the same shall not be discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within 60 days from the date of entry
thereof, and the Borrower or any such Subsidiary shall not, within said period
of 60 days, or such longer period during which execution of the same shall have
been stayed or bonded, appeal therefrom and cause the execution thereof to be
stayed during such appeal;

 

(f) the Borrower shall admit in writing its inability to pay its debts as such
debts become due;

 

(g) the Borrower or any of its Subsidiaries or the Guarantor shall (i) apply for
or consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner or liquidator or the like of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of its creditors, (iii) commence a voluntary case under the Bankruptcy Code,
(iv) file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement or
winding-up, or composition or readjustment of debts, (v) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the Bankruptcy Code or (vi) take any
corporate or other action for the purpose of effecting any of the foregoing;

 

(h) a proceeding or case shall be commenced, without the application or consent
of the Borrower or any of its Subsidiaries or the Guarantor, in any court of
competent jurisdiction, seeking (i) its reorganization, liquidation,
dissolution, arrangement, or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner, liquidator or the like of the Borrower or any such
Subsidiary or of all or any substantial part of its property, or (iii) similar
relief in respect of the Borrower or any such Subsidiary under any law relating
to bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement
or winding-up, or composition or adjustment of debts, and such proceeding or
case shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue

 

37



--------------------------------------------------------------------------------

unstayed and in effect, for a period of 60 or more days; or an order for relief
against the Borrower or any such Subsidiary shall be entered in an involuntary
case under the Bankruptcy Code;

 

(i) any Loan Document, shall for whatever reason, without the prior written
consent of the Lender, be terminated or cease to be in full force and effect, or
the enforceability thereof shall be contested by any party thereto;

 

(j) the Borrower shall grant, or suffer to exist, any Lien on any Collateral
except the Liens contemplated hereby; or the Liens contemplated hereby shall
cease to be first priority perfected Liens on the Collateral in favor of the
Lender or shall be Liens in favor of any Person other than the Lender;

 

(k) the Borrower or any of its Subsidiaries or the Guarantor shall default in
any payment (whether principal or interest), when due (whether a scheduled
payment date, at maturity, or upon acceleration), of any Indebtedness in excess
of $100,000.

 

(l) the Lender shall reasonably request, specifying the reasons for such
request, information, and/or written responses to such requests, regarding the
financial well-being of the Borrower and such information and/or responses shall
not have been provided within three Business Days of such request;

 

(m) the Borrower shall fail to service the Eligible SBA Loans in accordance with
Accepted Servicing Practices, any other servicer of the Eligible SBA Loan (if
any) or shall fail to comply with the terms of its applicable Servicing
Agreement in any material respect, or there shall occur a default or event of
default on the part of any such servicer under its applicable Servicing
Agreement;

 

(n) any action by SBA, including without limitation, an amendment or
modification of the SBA Rules and Regulations, which would reasonably be likely
to materially and adversely affect Lender’s or the Borrower’s rights under the
SBA Loan Guaranty program;

 

(o) [intentionally omitted];

 

(p) the Borrower’s Delinquent Portfolio is 7.5% or more of the Borrower’s
Portfolio; or

 

(q) the Pledged SBA Loans in the Borrower’s Delinquent Portfolio is 4.0% or more
of the Borrower’s Portfolio.

 

Section 9. Remedies Upon Default.

 

(a) Upon the occurrence of one or more Events of Default other than those
referred to in Sections 8(g) or (h), the Lender may immediately declare the
principal amount of the Advances then outstanding under the Note to be
immediately due and payable, together with all interest thereon and fees and
expenses accruing under this Loan Agreement. Upon the occurrence of an Event of
Default referred to in Sections 8(g) or (h), such amounts shall immediately and
automatically become due and payable without any further action by any

 

38



--------------------------------------------------------------------------------

Person. Upon such declaration or such automatic acceleration, the balance then
outstanding on the Note shall become immediately due and payable, without
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by the Borrower.

 

(b) With the consent of the SBA, upon the occurrence of one or more Events of
Default, the Lender shall have the right to obtain physical possession of the
Servicing Records, the SBA Loan Files and all other files of the Borrower
relating to the Collateral and all documents relating to the Collateral which
are then or may thereafter come in to the possession of the Borrower or any
third party acting for the Borrower and the Borrower shall deliver to the Lender
such assignments as the Lender shall request. The Lender shall be entitled to
specific performance of all agreements of the Borrower contained in this Loan
Agreement.

 

(c) To exercise such authority as it may have pursuant to Section 4.04 hereof.

 

Section 10. No Duty of Lender. The powers conferred on the Lender hereunder are
solely to protect the Lender’s interests in the Collateral and shall not impose
any duty upon it to exercise any such powers. The Lender shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or agents
shall be responsible to the Borrower for any act or failure to act hereunder,
except for its or their own gross negligence or willful misconduct.

 

Section 11. Miscellaneous.

 

11.01 Waiver. No failure on the part of the Lender to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

 

11.02 Notices. Except as otherwise expressly permitted by this Loan Agreement,
all notices, requests and other communications provided for herein (including,
without limitation, any modifications of, or waivers, requests or consents
under, this Loan Agreement) shall be given or made in writing, delivered to the
intended recipient at the “Address for Notices” specified below its name on the
signature pages hereof or thereof), by (i) hand delivery, (ii) by facsimile
(with confirmation copy sent by first class mail), (iii) by certified mail with
postage prepaid, or (iv) by nationally recognized overnight courier service; or,
as to any party, at such other address as shall be designated by such party in a
written notice to each other party in accordance with this Section. Except as
otherwise provided in this Loan Agreement and except for notices given under
Section 2 (which shall be effective only on receipt), all such communications
shall be deemed to have been duly given when transmitted by facsimile or hand
delivered or, in the case of a mailed notice, upon receipt, in each case given
or addressed as aforesaid.

 

11.03 Indemnification and Expenses.

 

(a) The Borrower agrees to hold the Lender and each of its officers, directors,
agents and employees (each, an “Indemnified Party”) harmless from and indemnify
each Indemnified

 

39



--------------------------------------------------------------------------------

Party against all liabilities, losses, damages, judgments, costs and expenses of
any kind which may be imposed on, incurred by or asserted against such
Indemnified Party (the “Costs”) in any suit, action, claim or proceeding
relating to or arising out of this Loan Agreement, the Note, any other Loan
Document or any transaction contemplated hereby or thereby, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Loan Agreement, the Note, any other Loan Document or any transaction
contemplated hereby or thereby, that, in each case, results from anything other
than the Lender’s gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Borrower agrees to hold the Lender harmless
from and indemnify the Lender against all Costs with respect to all SBA Loans
relating to or arising out of (i) any Environmental Liability, (ii) the gross
negligence, fraud or willful misconduct of the Borrower or any of its officers,
directors, employees or agents (each a “Borrower Party”) arising out of,
relating to, or in any way connected with, the Borrower’s representations,
warranties, covenants, rights, obligations or liabilities under any Loan
Document or the origination or servicing of any Pledged SBA Loan, including
without limitation, the misappropriation of funds by any Borrower Party, (iii)
any failure by a Borrower Party to properly apply insurance or condemnation
proceeds on account of the applicable SBA Loan, or (iv) any failure by Borrower
to timely deliver to the FTA the SBA Loan Notes pledged to the Lender. In any
suit, proceeding or action brought by the Lender in connection with any SBA Loan
for any sum owing thereunder, or to enforce any provisions of any SBA Loan, the
Borrower will save, indemnify and hold the Lender harmless from and against all
expense, loss or damage suffered by reason of any defense, set-off,
counterclaim, recoupment or reduction or liability whatsoever of the account
debtor or obligor thereunder, arising out of a breach by the Borrower of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from the Borrower. The Borrower also agrees to reimburse the
Lender as and when billed by the Lender for all the Lender’s reasonable costs
and expenses incurred in connection with the enforcement or the preservation of
the Lender’s rights under this Loan Agreement, the Note, any other Loan Document
or any transaction contemplated hereby or thereby, including, without limitation
the reasonable fees and disbursements of its counsel. The Borrower hereby
acknowledges that, notwithstanding the fact that the Note is secured by the
Collateral, the obligation of the Borrower under the Note is a recourse
obligation of the Borrower.

 

(b) The Borrower agrees to pay as and when billed by the Lender all of the
reasonable out-of-pocket costs and expenses incurred by the Lender in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Loan Agreement, the Note, any other Loan
Document or any other documents prepared in connection herewith or therewith.
The Borrower agrees to pay as and when billed by the Lender all of the
reasonable out-of-pocket costs and expenses incurred in connection with the
consummation and administration of the transactions contemplated hereby and
thereby including, without limitation (i) all the reasonable fees, disbursements
and expenses of counsel to the Lender and (ii) all the due diligence,
inspection, testing and review costs and expenses incurred by the Lender with
respect to Collateral under this Loan Agreement, including, but not limited to,
those costs and expenses incurred by the Lender pursuant to Sections 11.03(a),
11.15 and 11.16 hereof.

 

11.04 Amendments. Except as otherwise expressly provided in this Loan Agreement,
any provision of this Loan Agreement may be modified or supplemented only by an
instrument

 

40



--------------------------------------------------------------------------------

in writing signed by the Borrower and the Lender and any provision of this Loan
Agreement may be waived by the Lender.

 

11.05 Successors and Assigns. This Loan Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

11.06 Survival. The obligations of the Borrower under Section 11.03 hereof shall
survive the repayment of the Advances and the termination of this Loan
Agreement. In addition, each representation and warranty made or deemed to be
made by a request for a borrowing, herein or pursuant hereto shall survive the
making of such representation and warranty, and the Lender shall not be deemed
to have waived, by reason of making any Advance, any Default that may arise
because any such representation or warranty shall have proved to be false or
misleading, notwithstanding that the Lender may have had notice or knowledge or
reason to believe that such representation or warranty was false or misleading
at the time such Advance was made.

 

11.07 Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Loan Agreement.

 

11.08 Counterparts. This Loan Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Loan Agreement by
signing any such counterpart.

 

11.09 Loan Agreement Constitutes Security Agreement; Governing Law. This Loan
Agreement shall be governed by New York law without reference to choice of law
doctrine, and shall constitute a security agreement within the meaning of the
Uniform Commercial Code.

 

11.10 SUBMISSION TO JURISDICTION; WAIVERS. THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

 

(A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS LOAN AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

41



--------------------------------------------------------------------------------

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE LENDER SHALL
HAVE BEEN NOTIFIED PURSUANT TO SECTION 11.02 HEREOF; AND

 

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

 

11.11 WAIVER OF JURY TRIAL. EACH OF THE BORROWER AND THE LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS LOAN AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

11.12 Acknowledgments. The Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Loan Agreement, the Note and the other Loan Documents;

 

(b) the Lender has no fiduciary relationship to the Borrower, and the
relationship between the Borrower and the Lender is solely that of debtor and
creditor; and

 

(c) no joint venture exists between the Lender and the Borrower.

 

11.13 Hypothecation or Pledge of SBA Loans. Subject to the consent of the SBA,
the Lender, upon a Event of Default, shall have free and unrestricted use of all
Collateral and nothing in this Loan Agreement shall preclude the Lender from
engaging in repurchase transactions with the Collateral or otherwise pledging,
repledging, transferring, hypothecating, or rehypothecating the Collateral.
Nothing contained in this Loan Agreement shall obligate the Lender to segregate
any Collateral delivered to the Lender by the Borrower.

 

11.14 Assignments; Participations.

 

(a) The Borrower may not assign any of its rights or obligations hereunder or
under the Note without the prior consent of the Lender. With the prior consent
of the SBA, the Lender may assign or transfer to any bank or other financial
institution that makes or invests in loans all or any of its rights or
obligations under this Loan Agreement and the other Loan Documents.

 

(b) With the prior consent of the SBA, the Lender may, in accordance with
applicable law, at any time sell to one or more lenders or other entities
(“Participants”) participating interests in any Advance, the Note, its
commitment to make Advances, or any other interest of the Lender hereunder and
under the other Loan Documents. In the event of any such sale by the Lender of
participating interests to a Participant, the Lender’s obligations under this
Loan

 

42



--------------------------------------------------------------------------------

Agreement to the Borrower shall remain unchanged, the Lender shall remain solely
responsible for the performance thereof, the Lender shall remain the holder of
the Note for all purposes under this Loan Agreement and the other Loan
Documents, and the Borrower and the Lender shall continue to deal solely and
directly with the Lender in connection with the Lender’s rights and obligations
under this Loan Agreement and the other Loan Documents. The Borrower agrees that
if amounts outstanding under this Loan Agreement and the Note are due or unpaid,
or shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Loan Agreement and the Note to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this Loan
Agreement or the Note; provided, that such Participant shall only be entitled to
such right of set-off if it shall have agreed in the agreement pursuant to which
it shall have acquired its participating interest to share with the Lender the
proceeds thereof. The Lender also agrees that each Participant shall be entitled
to the benefits of Sections 2.08 and 11.03 with respect to its participation in
the Advances outstanding from time to time; provided, that the Lender and all
Participants shall be entitled to receive no greater amount in the aggregate
pursuant to such Sections than the Lender would have been entitled to receive
had no such transfer occurred.

 

(c) The Lender may furnish any information concerning the Borrower or any of its
Subsidiaries in the possession of such Lender from time to time to assignees and
Participants (including prospective assignees and Participants).

 

(d) The Borrower agrees to cooperate with the Lender in connection with any such
assignment and/or participation, to execute and deliver such replacement notes,
and to enter into such restatements of, and amendments, supplements and other
modifications to, this Loan Agreement and the other Loan Documents in order to
give effect to such assignment and/or participation. The Borrower further agrees
to furnish to any Participant identified by the Lender to the Borrower copies of
all reports and certificates to be delivered by the Borrower to the Lender
hereunder, as and when delivered to the Lender

 

(e) The Borrower may, in accordance with applicable law, at any time sell to one
or more financial institutions or other entities (“Loan Participants”)
participating interests in any Pledged SBA Loan; provided that the Borrower
obtain the Lender’s prior written consent, which consent shall not be
unreasonably withheld. In the event of any such sale by the Borrower or
participating interests to a Loan Participant, the Borrower’s obligations under
this Loan Agreement to the Lender shall remain unchanged, the Borrower shall
remain solely responsible for the performance thereof and the Borrower and the
Lender shall continue to deal solely and directly with each other in connection
with the respective rights and obligations under this Loan Agreement and the
other Loan Documents.

 

11.15 Servicing.

 

(a) The Borrower covenants to service, and cause any servicer of the SBA Loans
(other than the Borrower) to service, the SBA Loans in conformity with accepted
and prudent servicing practices in the industry for the same type of SBA Loans
as the Pledged SBA Loans and in a manner at least equal in quality to the
servicing the Borrower provides for SBA Loans which it owns, including without
limitation, those requirements set forth on Schedule 3 hereto

 

43



--------------------------------------------------------------------------------

(“Accepted Servicing Practices”). As of the date hereof, the Borrower services
the SBA Loans, and does not have any servicing agreement with any third party to
service the SBA Loans (“Servicing Agreement”).

 

(b) The Borrower agrees that the Lender is the collateral assignee of all
servicing records to the extent of the Unguaranteed Portion, including, but not
limited to, any and all servicing agreements, files, documents, records, data
bases, computer tapes, copies of computer tapes, proof of insurance coverage,
insurance policies, appraisals, other closing documentation, payment history
records, and any other records relating to or evidencing the servicing of SBA
Loans (the “Servicing Records”), and (ii) the Borrower grants the Lender a
security interest in all of the Borrower’s rights relating to the Pledged SBA
Loans and all related Servicing Records to secure the obligation of the Borrower
or its designee to service in conformity with this Section and any other
obligation of the Borrower to the Lender. The Borrower covenants to safeguard
such Servicing Records and to deliver them promptly to the Lender or its
designee at the Lender’s request following the occurrence of an Event of
Default. The Lender acknowledges the SBA’s rights in the Servicing Records to
the extent of the Guaranteed Portion.

 

(c) In the event the Borrower enters into any Servicing Agreement to service any
or all of the SBA Loans, the Borrower (i) shall provide a copy of any Servicing
Agreement to the Lender, which shall be in form and substance acceptable to the
Lender, and (ii), upon any occurrence of an Event of Default, hereby irrevocably
assigns to the Lender and the Lender’s successors and assigns all right, title,
interest of the Borrower in, to and under, and the benefits of, any Servicing
Agreement with respect to the Pledged SBA Loans.

 

(d) After the Funding Date, until the pledge of any Pledged SBA Loan is released
by the Lender, the Borrower will have no right to materially modify or alter the
terms of such SBA Loan except with the permission of the SBA in accordance with
the SBA Guaranty Agreement and the Borrower will have no obligation or right to
repossess such SBA Loan or substitute another SBA Loan. In the event that such
SBA Loan is modified, the Borrower shall forward a copy of such modification to
the Lender.

 

(e) In the event the Borrower or its Affiliate is servicing the SBA Loans, the
Borrower shall permit the Lender to inspect the Borrower’s or its Affiliate’s
servicing facilities, as the case may be, for the purpose of satisfying the
Lender that the Borrower or its Affiliate, as the case may be, has the ability
to service the SBA Loans as provided in this Loan Agreement.

 

(f) In all instances, the Lender acknowledges that only the SBA may remove or
replace any Servicer in accordance with the Multiparty Agreement.

 

11.16 Periodic Due Diligence Review. The Borrower acknowledges that the Lender
has the right to perform continuing due diligence reviews with respect to the
SBA Loans, for purposes of verifying compliance with the representations,
warranties and specifications made hereunder, or otherwise, and the Borrower
agrees that upon reasonable (but no less than three (3) Business Day’s) prior
notice to the Borrower (unless a Default shall have occurred, in which case no
prior notice shall be required), the Lender or its authorized representatives
will be permitted during normal business hours to examine, inspect, and make
copies and extracts of, the SBA Loan Files and any and all documents, records,
agreements, instruments or information relating

 

44



--------------------------------------------------------------------------------

to such SBA Loans in the possession or under the control of the Borrower. The
Borrower also shall make available to the Lender a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the SBA
Loan Files and the SBA Loans. Without limiting the generality of the foregoing,
the Borrower acknowledges that the Lender may make Advances to the Borrower
based solely upon the information provided by the Borrower to the Lender in the
SBA Loan Tape and the representations, warranties and covenants contained
herein, and that the Lender, at its option, has the right at any time to conduct
a partial or complete due diligence review on some or all of the SBA Loans
securing such Advance, including, without limitation, ordering new credit
reports and new appraisals on the related Pledged Properties and otherwise
re-generating the information used to originate such SBA Loan. The Lender may
underwrite such SBA Loans itself or engage a mutually agreed upon third party
underwriter to perform such underwriting. The Borrower agrees to cooperate with
the Lender and any third party underwriter in connection with such underwriting,
including, but not limited to, providing the Lender and any third party
underwriter with access to any and all documents, records, agreements,
instruments or information relating to such SBA Loans in the possession, or
under the control, of the Borrower. The Borrower further agrees that the
Borrower shall reimburse the Lender for any and all out-of-pocket costs and
expenses incurred by the Lender in connection with the Lender’s activities
pursuant to this Section 11.16.

 

11.17 Set-Off. In addition to any rights and remedies of the Lender provided by
this Loan Agreement and by law, the Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Lender or any Affiliate
thereof to or for the credit or the account of the Borrower. The Lender agrees
promptly to notify the Borrower after any such set-off and application made by
the Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

[SIGNATURE PAGE FOLLOWS]

 

45



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed and delivered as of the day and year first above written.

 

(a)    BORROWER

NEWTEK SMALL BUSINESS FINANCE, INC.

By  

/s/    John Cox        

   

Name: John Cox

Title: Chief Executive Officer

 

               

Address for Notices:

                

462 Seventh Avenue

14th Floor

New York, New York 10018

Attention: John R. Cox

Telecopier No.: (212) 643-0286

               

Telephone No.: (212) 356-9510 ext 115

 

(b)    LENDER

DEUTSCHE BANK STRUCTURED PRODUCTS, INC.

 

By        

Name:

Title:

 

By  

/s/    Tina Gu        

   

Name: Tina Gu

Title: Vice President

 

               

Address for Notices:

                

31 West 52nd Street

New York, New York 10019

Attention: Stanley Chao

Telecopier No.: (212) 469-7210

               

Telephone No.: (212) 469-4571

 

[SCHEDULES OMITTED]



--------------------------------------------------------------------------------

AMENDMENT NO. 1

 

AMENDED AND RESTATED MASTER LOAN AND SECURITY AGREEMENT

 

This Amendment No. 1 (this “Amendment”) to the AMENDED AND RESTATED MASTER LOAN
AND SECURITY AGREEMENT (the “Agreement”), dated December 31, 2002, is entered
into this 23rd day of January, 2004 by and between Newtek Small Business
Finance, Inc, a New York corporation (“Borrower”) and DB Structured Products,
Inc., a Delaware corporation (“Lender”).

 

PRELIMINARY STATEMENT

 

WHEREAS, the Borrower and Lender entered into the Agreement for the purpose of
providing the Borrower with revolving credit loans to finance certain SBA Loans
to be originated by Borrower; and

 

WHEREAS, the parties hereto desire to enter into this Amendment to provide the
Borrower the ability to pledge Guaranteed Portions, under certain circumstances,
as well as Unguaranteed Portions.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

Amendments.

 

Section 1.01 of the Agreement is hereby amended by striking the following from
the definition of “Collateral Value”

 

“(a) with respect to each Pledged SBA Loan, the Applicable Collateral Percentage
multiplied by the outstanding principal balance of the Unguaranteed Portion of
such SBA Loan; provided, that”

 

and replacing it with the following

 

“(a) with respect to each Pledged SBA Loan, the Applicable Collateral Percentage
multiplied by the outstanding principal balance of the Unguaranteed Portion or,
if applicable, the Pledgeable Guaranteed Portion of such SBA Loan; provided,
that”

 

Section 1.01 of the Agreement is hereby amended by striking the definition of
“Pledged SBA Loans” in its entirety and inserting in lieu thereof the following:

 

“Pledged SBA Loans” shall mean those SBA Loans owned by the Borrower (excluding
any interests therein previously sold by the Borrower) and pledged by the
Borrower to the Lender as Collateral for Advances made hereunder, which shall
consist of Unguaranteed Portions



--------------------------------------------------------------------------------

and Pledgeable Guaranteed Portions, as specifically set forth in each Request
for Borrowing delivered by the Borrower to the Lender in accordance with Section
2.03(a) hereof; provided, however, that the maximum amount of Pledgeable
Guaranteed Portions pledged as Collateral for Advances made hereunder shall not
exceed $4.5 million.

 

Section 1.01 of the Agreement is hereby amended by inserting the following
definition of “Pledgeable Guaranteed Portion” in the correct alphabetical order:

 

“Pledgeable Guaranteed Portion” shall mean the portion of the principal balance
of the Guaranteed Portion that has actually been disbursed to the Obligor.

 

Section 1.01 of this Agreement is hereby amended by inserting the following
definition in the correct alphabetical order:

 

“Secondary Market Sale” shall have the meaning provided in Section 6.10(a)
hereof.

 

Section 2.05(b) of the Agreement is hereby amended by adding the following
language to the end of the last sentence of Section 2.05(b):

 

“or the Guaranteed Portions, as applicable,”

 

Section 4.01(b)(iii) of the Agreement is hereby amended by inserting the
following language immediately after the term “Unguaranteed Portion” in Section
4.01(b)(iii):

 

“or the Guaranteed Portion, as applicable,”

 

Section 4.06 of the Agreement is hereby amended by inserting the following
language at the end of the last sentence of Section 4.06:

 

“that has not been pledged hereunder”

 

Section 6.10(a) of the Agreement is hereby amended by striking from Section
6.10(a) the following sentence in its entirety:

 

Notwithstanding the preceding sentence, the Borrower may jointly own a Pledged
SBA Loan with other parties in the form of participation or otherwise; provided
that the Borrower obtains the prior written consent of the Lender, which consent
shall not be unreasonably withheld.

 

and inserting in lieu thereof the following sentence:

 

Notwithstanding the preceding sentence, the Borrower may hereafter jointly own
(a) a Pledged SBA Loan with other parties through the sale of participation
interests to one or more third parties, or (b) any other interests of the
Borrower in a Pledged SBA Loan through the sale of the Guaranteed Portion in the
secondary market (“Secondary Market Sale”); provided, that the Borrower obtains
the prior written consent of the Lender, which consent shall not be unreasonably
withheld.



--------------------------------------------------------------------------------

Section 7.18 of the Agreement is hereby amended by inserting the following
language at the end of Section 7.18:

 

“that has not been pledged hereunder”

 

Section 7.22 of the Agreement is hereby amended by inserting the following
language at the end of the third sentence of Section 7.22:

 

“, excluding SBA Loans the Guaranteed Portions of which are to be sold in a
Secondary Market Sale.”

 

The Agreement is hereby amended by striking Section 11.14(e) in its entirety and
inserting in lieu thereof the following:

 

The Borrower may, in accordance with applicable law, at any time (i) sell to one
or more financial institutions or other entities (“Loan Participants”)
participating interests in any Pledged SBA Loan and (ii) sell any of the
Guaranteed Portions of the Pledged SBA Loans in one or more Secondary Market
Sales; provided that the Borrower obtain the Lender’s prior written consent,
which consent shall not be unreasonably withheld. In the event of any such sale
by the Borrower of participating interests to a Loan Participant or of any
Guaranteed Portions in a Secondary Market Sale, the Borrower’s obligations under
this Loan Agreement to the Lender shall remain unchanged, the Borrower shall
remain solely responsible for the performance thereof and the Borrower and the
Lender shall continue to deal solely and directly with each other in connection
with the respective rights and obligations under this Loan Agreement and the
other Loan Documents.

 

Section 11.15(b) of the Agreement is hereby amended by inserting the following
language immediately after the term “Unguaranteed Portion” in the first sentence
of Section 11.15(b):

 

“or any Guaranteed Portion, as applicable,”

 

Status. This Amendment amends the Agreement, but only to the extent expressly
set forth herein. All other provisions of the Agreement remain in full force and
effect. Unless otherwise defined herein, initially capitalized terms have the
meaning given them in the Agreement. In the event of a conflict between the
terms of this Amendment and the Agreement, this Amendment shall be controlling.

 

Governing Law and Waiver of Trial by Jury. THIS AMENDMENT AND THE RIGHTS,
DUTIES, OBLIGATIONS AND RESPONSIBILITIES OF THE PARTIES HERETO SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS (INCLUDING THE CHOICE OF LAW
PROVISIONS) AND DECISIONS OF THE STATE OF NEW YORK. THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AMENDMENT. EACH PARTY HEREBY KNOWINGLY, VOLUNTARY AND
INTENTIONALLY, WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AMENDMENT AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING
WITHOUT A JURY. IN CONNECTION WITH ANY ISSUE OR CONTROVERSY ARISING IN RELATION
TO THIS



--------------------------------------------------------------------------------

AMENDMENT, THE PARTIES CONSENT TO THE JURISDICTION OF THE STATE COURTS OF THE
STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND FURTHER CONSENT THAT ANY PROCESS OR NOTICE OR OTHER APPLICATION
TO ANY COURT OR ANY JUDGMENT THEREOF MAY BE SERVED WITHIN OR WITHOUT THE STATE
OF NEW YORK, BY CERTIFIED MAIL OR PERSONAL SERVICE, TO THE NOTICE ADDRESS HEREIN
PROVIDED, SO LONG AS A REASONABLE TIME FOR APPEARANCE IS ALLOWED.

 

Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Borrower and the Lender, and their respective successors and
assigns.

 

Entire Agreement. This Amendment constitutes the entire agreement of the parties
hereto in connection with amending the Agreement as provided herein and
supersedes all prior and contemporaneous agreements and understandings, both
written and oral, between the parties with respect to the subject matter of this
Amendment.

 

Severability. In case any one or more of the provisions contained in this
Amendment or the Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

 

Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which shall be considered
one and the same instrument.

 

Facsimile Execution. Facsimile signatures on counterparts of this Amendment are
hereby authorized and shall be acknowledged as if such facsimile signatures were
an original execution, and this Amendment shall be deemed as executed when an
executed facsimile hereof is transmitted by a Party to any other Party.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have caused their names to be signed by
their respective officers thereunto duly authorized as of the date first above
written.

 

BORROWER

NEWTEK SMALL BUSINESS FINANCE, INC.

By

 

/s/    John Cox        

    Name: John Cox     Title: Chief Executive Officer

 

LENDER

DB STRUCTURED PRODUCTS, INC.

By

 

/s/    Elizabeth A. Whalen        

    Name: Elizabeth A. Whalen     Title: Director

 

By

 

/s/    Tina Gu        

    Name: Tina Gu     Title: Vice President



--------------------------------------------------------------------------------

AMENDMENT

 

TO THE

 

AMENDED AND RESTATED MASTER LOAN AND SECURITY AGREEMENT

 

AMENDMENT TO THE AMENDED AND RESTATED MASTER LOAN AND SECURITY AGREEMENT, dated
March 22, 2004 (this “Amendment”), between Newtek Small Business Finance, Inc.,
as Borrower (the “Borrower”) and DB Structured Products, Inc., as Lender (the
“Lender”), to that certain Amended and Restated Master Loan and Security
Agreement dated as of December 31, 2002 (as previously amended, the “LSA”)
between the Borrower and the Lender.

 

WHEREAS, Section 11.04 of the LSA permits the LSA to be amended from time to
time pursuant to the conditions set forth therein; and

 

WHEREAS, the parties hereto desire to amend the LSA as set forth herein;

 

NOW THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the LSA.

 

2. The definition of “Termination Date” contained in Section 1.01 of the LSA is
hereby amended in its entirety to read as follows:

 

Termination Date shall mean June 30, 2004 or such earlier date on which this
Loan Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 

3. Except as otherwise set forth herein, the LSA shall continue in full force
and effect in accordance with its terms.

 

4. This Amendment and the rights and obligations of the parties under this
amendment shall be governed by and construed and interpreted in accordance with
the laws of the State of New York.

 

5. This Amendment may be executed in one or more counter parts, each of which,
when so executed, shall be deemed an original; such counterparts, together,
shall constitute one and the same agreement.

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment to the Amended and
Restated Master Loan and Security Agreement as of the day and year first above
written.

 

NEWTEK SMALL BUSINESS FINANCE, INC., as Borrower

By:  

/s/    Barry Sloane        

    Name: Barry Sloane     Title: Secretary

 

DB STRUCTURED PRODUCTS, INC, as Lender

By:  

/s/    Robert D. Barre        

    Name: Robert D. Barre     Title: Vice President

 

By:  

/s/    Adam Cohen        

    Name: Adam Cohen     Title: Vice President

 

53



--------------------------------------------------------------------------------

THIRD AMENDMENT

 

TO THE

 

AMENDED AND RESTATED MASTER LOAN AND SECURITY AGREEMENT

 

This THIRD AMENDMENT (the “Amendment”) to the AMENDED AND RESTATED MASTER LOAN
AND SECURITY AGREEMENT, dated December 31, 2002 (as amended and in effect from
time to time, the “Loan Agreement”), is entered into this 22 day of June, 2004,
between NEWTEK SMALL BUSINESS FINANCE, INC., a New York corporation (the
“Borrower”) and DB STRUCTURED PRODUCTS, INC., a Delaware corporation (the
“Lender”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrower and Lender entered into the Loan Agreement for the purpose
of providing the Borrower with revolving credit loans to finance certain SBA
Loans to be originated by Borrower;

 

WHEREAS, Section 11.04 of the Loan Agreement permits the Borrower and the Lender
to amend the Loan Agreement from time to time pursuant to the conditions set
forth therein; and

 

WHEREAS, the parties hereto desire to enter into this Amendment to amend the
Loan Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

Amendments.

 

Section 1.01 of the Loan Agreement is hereby amended by striking the definition
of “Applicable Collateral Percentage”, “Distribution”, “Maximum Credit”, “Newtek
Guaranty”, “Reserve Account Reimbursement Date”, “Reserve Reimbursement Amount”,
“Retained Reserve Amount” and “Termination Date” in their entirety, and
substituting in lieu thereof, the following new definitions in the appropriate
alphabetical order:

 

“Applicable Collateral Percentage” shall mean (a) with respect to Collateral
pledged to the Lender prior to July 1, 2004 other than Collateral that is
included in Borrower’s Delinquent Portfolio, 100% before the First Percentage
Revision Date; 75% on or after the First Percentage Revision Date and before the
Second Percentage Revision Date; and 85% on and after the Second Percentage
Revision Date; (b) with respect to Collateral pledged to the Lender on or after
July 1, 2004 other than Collateral that is included in Borrower’s Delinquent
Portfolio, 75% prior to the Second Percentage Revision Date and 85% on and after
the Second Percentage Revision Date; (c) with respect to 60-89 Day Delinquent
Collateral, 35%; (d) with respect to 90 Day Delinquent Collateral; zero; (e)
with respect to Collateral pledged to Lender in connection with any SBA Loan,
whether direct or indirect, to any Affiliate of Borrower or Newtek or to Newtek,

 

54



--------------------------------------------------------------------------------

zero; and (f) with respect to any Pledged SBA Loan or portion thereof
repurchased by the SBA as provided in Section 4.01(b), zero.”

 

“Distribution” shall mean any dividends (other than dividends payable solely in
common stock); distributions; return of capital to any stockholders, general or
limited partners or members; other payments, distributions or delivery of
property or cash to stockholders, general or limited partners or members; or any
redemption, retirement, purchase or other acquisition, directly or indirectly,
of any shares of any class of capital stock now or hereafter outstanding (or any
options or warrants issued with respect to capital stock), general or limited
partnership interest; or the setting aside of any funds for the foregoing;
provided, however, that the term “Distribution” shall not include payments in
consideration of the delivery of goods and services provided that such goods and
services are in the ordinary course of the Borrower’s business and are provided
upon fair and reasonable terms no less favorable to the Borrower than it would
obtain in a comparable arm’s length transaction with a Person which is not a
stockholder, general partner or limited partner, or member.”

 

“Maximum Credit” shall mean, subject to any reduction thereof pursuant to
Section 2.12 hereof, $75,000,000; provided, however, on the date of the closing
of any Qualifying Stock Offering pursuant to which Newtek receives Offering Net
Proceeds of at least $25,000,000, $100,000,000.”

 

“Newtek Guaranty” shall mean that certain (i) Guaranty Agreement substantially
in the form of Exhibit E, by Newtek in favor of the Lender, dated as of the date
hereof, and (ii) Amended and Restated Guaranty substantially in the form
attached to the Third Amendment, by Newtek in favor of the Lender, dated as of
June 21, 2004, as the same may be amended, restated or otherwise modified from
time to time.”

 

“Reserve Account Reimbursement Date” shall mean (i) for the period commencing on
the Effective Date and continuing through December 31, 2004, inclusive, the
first date on which the Reserve Amount shall exceed 5% of the aggregate unpaid
balance of all Pledged SBA Loans pledged to the Lender as Collateral; and (ii)
for the period commencing on January 1, 2005 through the Termination Date,
inclusive, the first date on which the Reserve Amount shall exceed 20% of the
aggregate unpaid balance of all Pledged SBA Loans pledged to the Lender as
Collateral.”

 

“Reserve Reimbursement Amount” shall mean, as of any date of determination, (i)
commencing on the Effective Date and through December 31, 2004, inclusive, the
amount, if any, equal to the excess of the Reserve Amount over 5% of the then
aggregate unpaid balance of all Pledged SBA Loans pledged to the Lender as
Collateral; and (ii) commencing on January 1, 2005, the amount, if any, equal to
the excess of the Reserve Amount over 20% of the then aggregate unpaid balance
of all Pledged SBA Loans pledged to the Lender as Collateral.”

 

“Retained Reserve Amount” shall mean, as of the date of determination, 5% of the
aggregate unpaid balance of all Pledged SBA Loans (including Pledged SBA Loans
included in Borrower’s Delinquent Portfolio), determined after taking into
consideration the funding of any Advance and all obligations due under the Loan
Agreement; provided, however that, beginning on January 1, 2005, the “Retained
Reserve Amount” shall be 20% of the aggregate unpaid balance of all

 

55



--------------------------------------------------------------------------------

Pledged SBA Loans (including Pledged SBA Loans included in Borrower’s Delinquent
Portfolio), determined after taking into consideration the funding of any
Advance and all obligations then due under the Loan Agreement.”

 

“Termination Date” shall mean June 30, 2005 or such earlier date on which this
Loan Agreement shall terminate in accordance with the provisions hereof or by
operation of law.”

 

Section 1.01 of the Loan Agreement is hereby amended by inserting the following
definitions in the correct alphabetical order:

 

“60-89 Day Delinquent Collateral” shall mean Collateral consisting of Pledged
SBA Loans in the Borrower’s Portfolio as to which any payment of principal
and/or interest is in excess of 59 days delinquent but less than 90 days
delinquent (i.e. past its due date, without regard to any applicable grace
periods).”

 

“90 Day Delinquent Collateral” shall mean Collateral consisting of Pledged SBA
Loans in the Borrower’s Portfolio as to which any payment of principal and/or
interest is in excess of 89 days delinquent (i.e. past its due date, without
regard to any applicable grace periods).”

 

“Additional SBA Collateral” shall mean (i) those certain SBA Loans listed in any
Servicer Report delivered to the Lender by the Borrower and identified as being
unpledged SBA Loans, which in the aggregate do not exceed $3,000,000 at any
time, (ii) the “SBA Loan File”, the “Reserve Account”, the “Trust Account”, the
“Cash Collateral Account” (as each such term is defined or otherwise referred to
in the Mezzanine Tranche documentation) and all other documents and accounts in
respect of those SBA Loans identified in clause (i) herein and (iii) any and all
replacements, substitutions, distributions on or proceeds of any and all of the
foregoing mentioned in clauses (i) and (ii) herein.”

 

“First Percentage Revision Date” shall mean the date which is the earliest of
(i) August 2, 2004, (ii) the closing of the Mezzanine Tranche by the Borrower
and (iii) the closing of any stock offering by Newtek.”

 

“Mezzanine Tranche” shall mean either (a) a SBA loan lending facility with a
Mezzanine Tranche Lender, pursuant to which the Borrower receives cash proceeds
of not less than $10,000,000 and which satisfies the Mezzanine Tranche
Conditions, or (b) a subordinated loan from Newtek to Borrower or investment of
capital by Newtek into Borrower, pursuant to which the Borrower receives cash
proceeds of not less than $10,000,000 and which satisfies the Mezzanine Tranche
Conditions.”

 

“Mezzanine Tranche Conditions” means with respect to any Mezzanine Tranche
(i)(X) in which the Mezzanine Tranche Lender is Technology Investment Capital
Corp. or any affiliate of Technology Investment Capital Corp., that such
Mezzanine Tranche contains provisions acceptable to the Lender (including,
without limitation, that such Mezzanine Tranche Lender shall have no rights to
receive any proceeds of the Collateral unless and until the Lender has been
indefeasibly paid in full and the commitment of the Lender to make any Advances
has terminated, and for stand-still provisions and the right of the Lender to
make any and all necessary filings to evidence such subordination regarding the
Collateral), pursuant to which the obligations of the Borrower and Newtek with
respect to the Mezzanine Tranche are fully

 

56



--------------------------------------------------------------------------------

subordinated to the priority of the liens to the Secured Obligations of Borrower
and Newtek hereunder; and (Y) in which the Mezzanine Tranche Lender is any
Mezzanine Tranche Lender other than Technology Investment Capital Corp. or any
affiliate of Technology Investment Capital Corp., contains provisions acceptable
to the Lender, in the Lender’s sole discretion; (ii) contains provisions
acceptable to the Lender, pursuant to which Lender shall have a perfected second
lien on the Additional SBA Collateral and Mezzanine Tranche Lender shall have a
perfected first lien on the Additional SBA Collateral; (iii) contains provisions
acceptable to the Lender, pursuant to which the Lender and the Mezzanine Tranche
Lender shall share pro rata in all Other Collateral; and (iv) contains terms and
conditions, and is evidenced by documents, that are approved in writing by the
Lender, in the Lender’s sole discretion. In addition to the foregoing, as a
condition to any Mezzanine Tranche, Borrower shall (i) execute and deliver to
Lender an amendment to the Loan Agreement in form and substance satisfactory to
the Lender, in its sole discretion, pursuant to which Borrower shall grant a
security interest in and lien on the Additional SBA Collateral and Other
Collateral, whether now owned or hereafter acquired, (y) agree to mark its
computer records and tapes to evidence the interests granted under such
amendment, and (z) permit the Lender to take all necessary action, including,
without limitation, the filing of any initial financing statement, to reflect
such security interest granted; and (ii) deliver to Lender evidence of the SBA’s
approval of such amendment if approval is required by the SBA for such amendment
to be effective.”

 

“Mezzanine Tranche Lender” shall mean Technology Investment Capital Corp., any
affiliate of Technology Investment Capital Corp. or another third-party lender
that is neither an Affiliate of either Borrower or Newtek nor Newtek.”

 

“Net Income” shall mean, with respect to any Person, for any period, the net
earnings (or loss) after taxes of such Person and its Subsidiaries on a
consolidated basis for such period taken as a single accounting period
determined in accordance with GAAP.”

 

“Offering Net Proceeds” shall mean the gross proceeds from any Qualifying Stock
Offering less the sum of (i) all underwriters fees for such Qualifying Stock
Offering plus (ii) reasonable fees and expenses charged by counsel to Newtek
solely in connection with any Qualifying Stock Offering plus (iii) such other
reasonable fees and expenses incurred by the Newtek which are customarily
incurred in connection with a public offering of stock.”

 

“Other Collateral” shall mean all assets of the Borrower (other than the
Collateral, Additional SBA Collateral, any other SBA Loan that is not Collateral
and Additional SBA Collateral and the SBA license held by the Borrower as of the
date hereof, licensing the Borrower as a Small Business License Company),
including, without limitation, all personal and fixture property of every kind
and nature including all goods (including inventory, equipment and any
accessions thereto), instruments (including promissory notes), documents
(including, if applicable, electronic documents), accounts, chattel paper
(whether tangible or electronic), deposit accounts, letter-of-credit rights
(whether or not the letter of credit is evidenced by a writing), commercial tort
claims, securities and all other investment property, supporting obligations,
any other contract rights or rights to the payment of money, insurance claims
and proceeds, and all general intangibles (including all payment intangibles);
provided, however, and for the avoidance of doubt, the definition of “Other
Collateral” shall not include the “SBA Loan File”, the “Reserve Account”, the
“Trust Account”, the “Cash Collateral Account” (as each such term is defined or

 

57



--------------------------------------------------------------------------------

otherwise referred to in the Mezzanine Tranche documentation) and all other
documents and accounts in respect of any Additional SBA Collateral.”

 

“Qualifying Stock Offering” shall mean a public offering of Newtek’s common
stock completed no later than August 2, 2004.”

 

“Second Percentage Revision Date” shall mean January 1, 2005.”

 

“Third Amendment” shall mean that certain Third Amendment to Amended and
Restated Master Loan and Security Agreement, dated as of June 21, 2004, between
Borrower and Lender.”

 

“Third Amendment Effective Date” shall mean the date on which all of the
conditions precedent to the effectiveness of the Third Amendment have been
satisfied.”

 

Section 1.01 of the Loan Agreement is hereby amended by striking paragraph
(a)(ii) in its entirety from the definition of “Collateral Value” and
substituting in lieu thereof “[Intentionally Omitted]”.

 

Section 1.01 of the Loan Agreement is hereby amended by adding the following
language at the end of the sentence in the definition of “Residual Interests”:

 

“; provided, however, that solely for purposes of determining the Borrowing
Base, the Residual Interests shall equal zero.”

 

Section 2.03(a) of the Loan Agreement is hereby amended by adding the following
at the end of paragraph (a) of Section 2.03:

 

“Additional SBA Collateral and Other Collateral shall not be included (i) in the
SBA Loan Schedule identifying the SBA Loans that the Borrower proposes to pledge
to the Lender in connection with any Advance and (ii) in the Borrowing Base in
connection with any Advance.”

 

Section 2 of the Loan Agreement is hereby amended by adding the following new
Section 2.12 in the appropriate numerical order:

 

“2.12 Reduction in Maximum Credit. Borrower shall have the right at any time and
from time to time upon two (2) days prior written notice to Lender to reduce or
terminate entirely the Maximum Credit, whereupon the Maximum Credit of the
Lender shall be reduced, or as the case may be, terminated. Such notice shall be
irrevocable. For the avoidance of doubt, any reduction or termination, as
applicable, of the Maximum Credit shall be a permanent reduction or termination,
as applicable, of such Maximum Credit, and Borrower shall be obligated to pay
any breakage costs arising from any such reduction or termination, as
applicable.”

 

Section 3.03 of the Loan Agreement is hereby amended by deleting the phrase
“0.25% per annum” and inserting in lieu thereof the following:

 

“(i) 0.25% per annum commencing on the Effective Date and (ii) 0.50% per annum
commencing on January 1, 2005,”

 

58



--------------------------------------------------------------------------------

Section 4.01(b) of the Loan Agreement is hereby amended by adding the following
new sentence immediately after the last sentence of Section 4.01(b):

 

“All references to Collateral shall only refer to Collateral that satisfies the
conditions for Advances under this Loan Agreement; provided, however, that if
any Pledged SBA Loan or portion thereof is repurchased by the SBA, in one or
more transactions, then the Unguaranteed Portion of such Pledged SBA Loan shall
not be deemed Collateral for all purposes under this Loan Agreement.”

 

Section 7.11 of the Loan Agreement is hereby amended by striking Section 7.11 in
its entirety and inserting in lieu thereof the following:

 

“7.11 Transactions with Affiliates. The Borrower will not enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate of the
Borrower unless such transaction is (a) otherwise permitted under this Loan
Agreement, (b) in the ordinary course of the Borrower’s business and (c) upon
fair consideration and reasonable terms no less favorable to the Borrower than
it would obtain in a comparable arm’s length transaction with a Person which is
not an Affiliate of the Borrower, or make a payment that is not otherwise
permitted by this Section 7.11 to any Affiliate of the Borrower. In no event
shall the Borrower pledge to the Lender hereunder any SBA Loan acquired by the
Borrower from an Affiliate of the Borrower.”

 

Section 7.13 of the Loan Agreement is hereby amended by striking Section 7.13 in
its entirety and inserting in lieu thereof the following:

 

“7.13 No Loans and Guarantees. The Borrower shall not make any loan or provide
any equity to any Affiliate of the Borrower, any Affiliate of Newtek or Newtek.
The Borrower shall not create, incur, assume or suffer to exist any guarantee
the obligations of another party.”

 

Section 7.14 of the Loan Agreement is hereby amended by striking Section 7.14 in
its entirety and inserting in lieu thereof the following:

 

“7.14 No Distributions. Borrower shall not make any Distribution, payment on
account of, or set apart assets for, a sinking or other analogous fund for the
purchase, redemption, defeasance, retirement or other acquisition of any equity
of the Borrower, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Borrower.”

 

Section 7.15 of the Loan Agreement is hereby amended by striking Section 7.15 in
its entirety and inserting in lieu thereof the following:

 

“7.15 Maintenance of Net Worth. The Borrower shall not permit Net Worth of the
Borrower to be less than $7,500,000 at any time.”

 

Section 7.16 of the Loan Agreement is hereby amended by striking Section 7.16 in
its entirety and inserting in lieu thereof the following:

 

“7.16 Maintenance of Ratio of Total Indebtedness to Net Worth. The Borrower
shall not permit the ratio of Total Indebtedness to Net Worth to be greater than
8.50:1.00 at any time.”

 

59



--------------------------------------------------------------------------------

Section 7.17 of the Loan Agreement is hereby amended by striking Section 7.17 in
its entirety and inserting in lieu thereof the following:

 

“7.17 Maintenance of Profitability. The Borrower shall not permit the Borrower’s
Net Income (before income taxes) for any period of three consecutive fiscal
quarters from and after the third anniversary of the Effective Date (each such
period, a “Test Period”) to be less than $1.00.”

 

Section 7 of the Loan Agreement is hereby amended by inserting the following new
Section 7.23 through Section 7.31, inclusive, in the correct numerical order:

 

“7.23 Fees and Expenses. Notwithstanding anything to the contrary contained in
the Loan Agreement, the Borrower shall pay, upon invoice, reasonable fees and
expenses charged (a) by outside counsel of the Lender, including, without
limitation Bingham McCutchen LLP, for all fees and expenses arising out of (i)
the due diligence conducted by the Lender, the Third Amendment, and the
preparation, negotiation and reproduction of the Third Amendment and any
amendment thereof, and (ii) otherwise reasonable fees and expenses incurred by
the Lender as contemplated by and set forth in Section 11.03 of the Loan
Agreement; (b) by Evergreen Collateral Consulting or such other third-party
acceptable to Lender in connection with (i) the monthly audits on the eligible
assets of the Borrower and (ii) the periodic audits requested by the Lender; and
(c) by Lender or any affiliate of Lender in connection with the closing of the
Mezzanine Tranche, including, without limitation, fees and expenses of outside
counsel of Lender or such affiliate.

 

“7.24 Mezzanine Tranche. On or before August 2, 2004, Borrower shall have closed
the Mezzanine Tranche and received cash proceeds from such Mezzanine Tranche.”

 

“7.25 Repurchase of Preferred Stock. On the earlier of (a) the repayment in full
of all obligations arising under this Loan Agreement and (b) the Termination
Date, the Borrower agrees to purchase the 1,500,000 shares of Borrower’s
Preferred Stock currently owned by an affiliate of the Lender for $1,500,000
payable by wire transfer in immediately available funds.”

 

“7.26 Newtek Ownership. The Borrower (a) shall remain a majority owned,
consolidated subsidiary of Newtek, and (b) the percentage owned by Newtek, on a
fully diluted basis, shall not be reduced from its percent ownership on the
Third Amendment Effective Date.”

 

“7.27 Key Executives. If John Cox, Michael Dowd or Peter Downs shall cease to be
a director of Borrower or shall cease to maintain the same title and
responsibilities as an officer of Borrower as such person held on the Third
Amendment Effective Date (whether due to death, disability, termination of
employment or any other reason), Borrower shall, within 90 days of each such
event, retain a qualified replacement for such person (for the entire position,
if such person has ceased to maintain such position in its entirety, or for the
responsibilities that are no longer being performed by such person, if such
person is continuing to perform certain, but not all of such responsibilities),
such replacement to be subject to the prior written approval of Lender, which
approval shall not be unreasonably withheld.”

 

60



--------------------------------------------------------------------------------

“7.28 Additional Reporting Requirements. Notwithstanding any other provision in
this Loan Agreement or any other Loan Documents, Borrower shall deliver to
Lender on the first business day of each calendar week a servicer report in form
and substance satisfactory to Lender. Such servicer report shall identify which
SBA Loans, or portion thereof, the SBA has repurchased and the date of such
repurchase.”

 

“7.29 Restrictions on Amendments and Other Changes to any Pledged SBA Loans,
Etc. Borrower shall not waive, modify, alter, amend, satisfy, cancel or
otherwise change in any manner any of the terms and conditions of any Pledged
SBA Loan (including, without limitation, the maturity date, principal amount due
thereunder, defaults and events of default or otherwise) without the Lender’s
prior written consent, which consent shall not be unreasonably withheld.
Borrower shall not cease to identify the Lender’s security interest in and lien
on any Pledged SBA Loan pledged to the Lender on any computer records, tapes,
reports or otherwise unless and until any Advance funded in connection with such
Pledged SBA Loan shall have been paid in cash in full and Borrower’s obligations
under such Pledged SBA Loan and in respect of such Advance shall have
terminated.”

 

“7.30 Prohibition on Prepayment of Mezzanine Tranche. Borrower shall not prepay
all or any part of the Mezzanine Tranche at any time unless and until all of the
Advances funded and all other amounts due and owing under the Loan Agreement
shall have been paid in cash in full and Borrower’s obligations under the Loan
Agreement shall have terminated.”

 

“7.31 Reaffirmation of Release. On or before the next Business Day after
receiving the SBA’s approval of the Third Amendment and the transactions
contemplated therein, a duly authorized officer of Borrower shall execute and
deliver to Lender the Reaffirmation of Release Letter in the form attached to
the Third Amendment as Exhibit A (“Reaffirmation of Release Letter”).”

 

Section 8(d) of the Loan Agreement is hereby amended by striking paragraph (d)
in its entirety and substituting in lieu thereof the following:

 

“(d) (i) Borrower shall fail to comply with the requirements of Sections 7.05,
7.06, 7.09, 7.13, 7.14, 7.15, 7.16, 7.23, 7.24, 7.25, 7.26, 7.27, 7.28, 7.29,
7.30 or 7.31 hereof; (ii) Borrower shall fail to be bound by the release
provided for in Section 7 of the Third Amendment or in the Reaffirmation of
Release Letter, as applicable, in any manner whatsoever; (iii) any “Default” or
“Event of Default” (as defined or otherwise referred to in the Mezzanine Tranche
documentation) under the Mezzanine Tranche shall have occurred; or (iv) Borrower
shall fail to observe or perform any other covenant or agreement contained in
this Loan Agreement or any other Loan Document and such failure to observe or
perform shall continue unremedied for a period of ten (10) Business Days after
the earlier of the Borrower or Newtek, as applicable, becoming aware of such
failure or the Borrower or Newtek, as applicable, receiving written notice of
such failure; or for such longer period as the Lender and Borrower may agree to
in writing; provided that if the failure is other than the payment of money and
is of such nature that it can be corrected but not within the applicable period,
such failure shall not constitute an Event of Default so long as the Borrower
institutes curative action within the applicable period and diligently pursues
such action to completion;

 

61



--------------------------------------------------------------------------------

Section 8 of the Loan Agreement is hereby further amended by (i) deleting the
“or” at the end of paragraph (p), (ii) deleting the period at the end of
paragraph (q) and substituting in lieu thereof “; or” and (ii) adding the
following new paragraphs in the alphabetical order:

 

“(r) (i) Newtek shall fail to pay on the date that demand is made therefore or
within any applicable grace period any amount that is payable under the Newtek
Guaranty; (ii) Newtek, for itself and on behalf of its predecessors successors
or assigns, shall fail to deliver the Reaffirmation of Release Letter required
pursuant to the Third Amendment and the Newtek Guaranty or shall otherwise fail
to be bound by release provided for in Section 7 of the Third Amendment or in
the Reaffirmation of Release Letter, as applicable, in any manner whatsoever; or
(iii) Newtek shall breach any covenant contained in the Newtek Guaranty.”

 

Section 11.16 of the Loan Agreement is hereby amended by striking Section 11.16
in its entirety and substituting in lieu thereof the following:

 

“11.16 Periodic Due Diligence Review. The Borrower hereby acknowledges and
agrees that the Lender has the right to perform continuing due diligence reviews
with respect to the SBA Loans, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise.
Such due diligence reviews shall be conducted as follows:

 

(a) Upon reasonable (but no less than three (3) Business Day’s) prior notice to
the Borrower (unless a Default shall have occurred, in which case no prior
notice shall be required), the Lender or its authorized representatives will be
permitted during normal business hours to examine, inspect, and make copies and
extracts of, the SBA Loan Files and any and all documents, records, agreements,
instruments or information relating to such SBA Loans in the possession or under
the control of the Borrower. The Borrower also shall make available to the
Lender a knowledgeable financial or accounting officer for the purpose of
answering questions respecting the SBA Loan Files and the SBA Loans.

 

(b) Upon three (3) Business Day’s prior notice to Borrower (unless a Default
shall have occurred, in which case no prior notice shall be required), the
Lender or its authorized representatives will be permitted during normal
business hours and no more than once each calendar month (unless a Default shall
have occurred, in which case there shall be no limitation) to conduct a review
of eligible assets of the Borrower.

 

In each case, as provided in this Section 11.16, Borrower covenants and agrees
to cooperate with the Lender and any third party underwriter in connection with
such underwriting, including, but not limited to, providing the Lender and any
third party underwriter with access to any and all documents, records,
agreements, instruments or information relating to such SBA Loans in the
possession, or under the control, of the Borrower. The Borrower further
covenants and agrees that the Borrower shall reimburse the Lender for any and
all out-of-pocket costs and expenses incurred by the Lender in connection with
the Lender’s activities pursuant to this Section 11.16. Without limiting the
generality of the foregoing, the Borrower hereby acknowledges that the Lender
may make Advances to the Borrower based solely upon the information provided by
the Borrower to the Lender in the SBA Loan Tape and the representations,
warranties and covenants contained herein, and that the Lender, at its option,
has the right at any time to conduct a partial or complete due diligence review
on some or all of the Pledged SBA Loans, including, without

 

62



--------------------------------------------------------------------------------

limitation, ordering new credit reports and new appraisals on the related
Pledged Properties and otherwise re-generating the information used to originate
such SBA Loan. The Lender may underwrite such SBA Loans itself or engage a
mutually agreed upon third party underwriter to perform such underwriting.”

 

Newtek Guaranty. Concurrently with the execution and delivery of this Amendment,
Newtek Business Services, Inc. will reaffirm the Newtek Guaranty delivered in
connection with the Loan Agreement by delivery of an amended and restated
guaranty in the form attached hereto as Exhibit A.

 

Representations and Warranties. The Borrower hereby represents and warrants to
the Lender as follows:

 

(a) Representations and Warranties. The representations and warranties of the
Borrower contained in the Loan Agreement and the other Loan Documents were true
and correct in all material respects as of the date when made and continue to be
true and correct in all material respects on the date hereof, except to the
extent of changes resulting from transactions or events contemplated by the Loan
Agreement and the other Loan Documents or to the extent that such
representations and warranties relate expressly to an earlier date.

 

(b) Ratification, Etc. Except as expressly amended hereby, the Loan Agreement
and the other Loan Documents, and all documents, instruments and agreements
related thereto, are hereby ratified and confirmed in all respects and shall
continue in full force and effect. The Loan Agreement shall, together with this
Amendment, be read and construed as a single agreement. All references to the
Loan Agreement in the Loan Agreement, the Loan Documents or any related
agreement or instrument shall hereafter refer to the Loan Agreement as amended
hereby.

 

(c) Authority, Etc. The execution and delivery by the Borrower of this Amendment
and the performance by the Borrower of all of its agreements and obligations
under the Loan Agreement as amended hereby and the other Loan Documents are
within the corporate authority of the Borrower and have been duly authorized by
all necessary corporate action on the part of the Borrower.

 

(d) Enforceability of Obligations. This Amendment, the Loan Agreement as amended
hereby and the other Loan Documents constitute the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of, creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.

 

(e) No Default. No Default or Event of Default has occurred and is continuing,
and no Default or Event of Default will exist after execution and delivery of
this Amendment.

 

No Other Amendments; Ratification of Existing Agreements, Etc.. Except as
expressly provided in this Amendment, all of the terms and conditions of the
Loan Agreement and the other Loan Documents remain in full force and effect, and
the Borrower agrees that the

 

63



--------------------------------------------------------------------------------

obligations are ratified and confirmed in all respects. Nothing contained in
this Amendment shall (a) be construed to imply a willingness on the part of the
Lender to grant any similar or other future amendment of any of the terms and
conditions of the Loan Agreement or the other Loan Documents or (b) in any way
prejudice, impair or effect any rights or remedies of the Lender under the Loan
Agreement or the other Loan Documents. In addition, by the execution of this
Amendment, the Borrower represents and warrants that no counterclaim, right of
set-off or defense of any kind exists or is outstanding with respect to such
obligations. If any such counterclaim, right of set-off or defense of any kind
exists or is outstanding as of the Third Amendment Effective Date, the Borrower
hereby waives such counterclaim, right of set-off of defense.

 

Conditions to Effectiveness. This Amendment shall be effective upon the
satisfaction of the each of the following conditions precedent:

 

(a) Each of Borrower and Newtek shall have duly executed and delivered a
counterpart of this Amendment to Lender.

 

(b) Newtek shall have duly executed and delivered to Lender the Newtek Guaranty.

 

(c) Lender shall have received from each of Borrower and Newtek, copies,
certified by a duly authorized officer of the Borrower and Newtek, as
applicable, to be true and complete, of the records of all corporate action
taken by the Borrower and Newtek, as applicable, to authorize (i) the Borrower’s
and Newtek’s execution and delivery of this Amendment, (ii) Newtek’s execution
and delivery of the Newtek Guaranty, (iii) the Borrower’s performance of all of
its agreements and obligations under this Amendment and (iv) Newtek’s
performance in respect of the Release provided for herein and under the Newtek
Guaranty, in each case in form and substance satisfactory to Lender.

 

(d) Lender shall have received from counsel to the Borrower and Newtek, a legal
opinion in form and substance reasonably satisfactory to Lender.

 

(e) Borrower shall have paid all unpaid fees and expenses of (i) Evergreen
Collateral Consulting LLC in connection with the audit of the Borrower and (ii)
counsel to Lender, including, without limitation, Bingham McCutchen LLP, each to
the extent that copies of invoices for such fees and expenses have been
delivered to the Borrower.

 

(f) Borrower shall have paid a retainer for Bingham McCutchen LLP in the amount
of $150,000.00.

 

(g) Borrower shall have delivered to Lender evidence satisfactory to Lender that
the SBA has approved this Amendment and the Newtek Guaranty.

 

Governing Law, Waiver of Trial by Jury and Certain Other Rights. THIS AMENDMENT
AND THE RIGHTS, DUTIES, OBLIGATIONS AND RESPONSIBILITIES OF THE PARTIES HERETO
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND
DECISIONS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). EACH PARTY HEREBY KNOWINGLY,
VOLUNTARY AND INTENTIONALLY, WAIVES (TO THE EXTENT

 

64



--------------------------------------------------------------------------------

PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY
DISPUTE ARISING UNDER OR RELATING TO THIS AMENDMENT AND AGREES THAT ANY SUCH
DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY. IN CONNECTION WITH
ANY ISSUE OR CONTROVERSY ARISING IN RELATION TO THIS AMENDMENT, THE PARTIES
CONSENT TO THE JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND FURTHER
CONSENT THAT ANY PROCESS OR NOTICE OR OTHER APPLICATION TO ANY COURT OR ANY
JUDGMENT THEREOF MAY BE SERVED WITHIN OR WITHOUT THE STATE OF NEW YORK, BY
CERTIFIED MAIL OR PERSONAL SERVICE, TO THE NOTICE ADDRESS HEREIN PROVIDED, SO
LONG AS A REASONABLE TIME FOR APPEARANCE IS ALLOWED.

 

RELEASE AND REAFFIRMATION OF RELEASE. FOR GOOD AND VALUABLE CONSIDERATION, THE
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED AND CONFIRMED, EFFECTIVE UPON THE
DATE THIS AMENDMENT IS EXECUTED, EACH OF BORROWER AND NEWTEK, FOR ITSELF AND ITS
PREDECESSORS, SUCCESSORS AND ASSIGNS, HEREBY FOREVER RELEASE, WAIVE AND
DISCHARGE ALL CLAIMS, SUITS, JUDGMENTS, DAMAGES, DEMANDS, DEBTS, RIGHTS, CAUSES
OF ACTION AND OTHER LIABILITIES, WHETHER LIQUIDATED OR UNLIQUIDATED, FIXED OR
CONTINGENT, MATURED OR UNMATURED, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, NOW
EXISTING, IN LAW OR EQUITY OR OTHERWISE THAT THE BORROWER OR NEWTEK MAY HAVE
AGAINST THE LENDER AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS, PARTNERS, MEMBERS, SHAREHOLDERS AND AFFILIATES OF LENDER BASED ON OR
ARISING OUT OF THE LOAN AGREEMENT, THE ADMINISTRATION OR ENFORCEMENT THEREOF,
AND THE NEGOTIATION OF, AND THE PREPARATION OF ANY DEFINITIVE DOCUMENTATION IN
ANTICIPATION OF, THIS AMENDMENT, INCLUDING, WITHOUT LIMITATION, THE ENGAGEMENT
LETTER, DATED MARCH 22, 2004, AMONG THE BORROWER, NEWTEK AND LENDER.

 

THE RELEASE PROVIDED IN THIS SECTION 7 SHALL SURVIVE THE TERMINATION OF THE LOAN
AGREEMENT AND EACH LOAN DOCUMENT.

 

THE FAILURE OF THE BORROWER AND NEWTEK, FOR ITSELF AND ITS PREDECESSORS,
SUCCESSORS AND ASSIGNS, TO DELIVER THE REAFFIRMATION OF RELEASE LETTER ATTACHED
HERETO AS EXHIBIT A WITHIN ONE BUSINESS DAY OF APPROVAL OF THIS AMENDMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY BY THE SBA SHALL BE AN AUTOMATIC EVENT OF
DEFAULT.

 

Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Borrower, Newtek and the Lender, and their respective successors
and assigns.

 

65



--------------------------------------------------------------------------------

Entire Agreement. This Amendment constitutes the entire agreement of the parties
hereto in connection with amending the Loan Agreement as provided herein and
supersedes all prior and contemporaneous agreements and understandings, both
written and oral, between the parties with respect to the subject matter of this
Amendment.

 

Severability. In case any one or more of the provisions contained in this
Amendment or the Loan Agreement should be invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

 

Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which shall be considered
one and the same instrument.

 

Facsimile Execution. Facsimile signatures on counterparts of this Amendment are
hereby authorized and shall be acknowledged as if such facsimile signatures were
an original execution, and this Amendment shall be deemed as executed when an
executed facsimile hereof is transmitted by a Party to any other Party.

 

[SIGNATURE PAGE FOLLOWS]

 

66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have caused their names to be signed by
their respective officers thereunto duly authorized as of the date first above
written.

 

BORROWER:

NEWTEK SMALL BUSINESS FINANCE, INC.

By  

/s/    Barry Sloane        

    Name:   Barry Sloane     Title:   Secretary

 

LENDER:

DB STRUCTURED PRODUCTS, INC.

By  

/s/    Elizabeth A. Whalen        

    Name:   Elizabeth A. Whalen     Title:   Director

 

By  

/s/    Christine Belbusti        

    Name:   Christine Belbusti     Title:   Vice President



--------------------------------------------------------------------------------

CONSENT TO RELEASES, RATIFICATION OF GUARANTY, ETC.

 

The undersigned hereby (a) agrees to and shall be bound by the Releases provided
in Section 7 of this Amendment; (b) acknowledges and consents to the foregoing
Amendment, and agrees that the Newtek Guaranty, dated as of June 22, 2004 (as
amended and restated from time to time), in favor of Lender remains in full
force and effect; (c) confirms and ratifies all of its obligations under the
Newtek Guaranty; and (d) acknowledges and agrees that the undersigned has no
right of defense, offset, counterclaim or recoupment to any of such obligations
thereunder.

 

NEWTEK:

NEWTEK BUSINESS SERVICES, INC.

By  

/s/    Barry Sloane        

    Name:   Barry Sloane     Title:   Chief Executive Officer

 

[SCHEDULES OMITTED]